J-S58044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

DUSTIN PAUL BAILEY

                        Appellant                   No. 2125 MDA 2015


            Appeal from the PCRA Order November 20, 2015
            In the Court of Common Pleas of Franklin County
           Criminal Division at No(s): CP-28-CR-0001077-2011


BEFORE: GANTMAN, P.J., BOWES, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                   FILED DECEMBER 30, 2016

     Appellant, Dustin Paul Bailey, appeals from the order entered in the

Franklin County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

     In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. We add only that Appellant timely filed a notice of appeal on

December 9, 2015. The same day, the PCRA court ordered Appellant to file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). Appellant timely complied on December 28, 2015.

     Appellant raises the following issues for our review:

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58044-16


       (1) DID [APPELLANT’S] PLEA COUNSEL AND TRIAL
       COUNSEL OPERATE UNDER A CONFLICT OF INTEREST IN
       VIOLATION OF [APPELLANT’S] CONSTITUTIONAL RIGHT
       TO EFFECTIVE COUNSEL?

       (2) WAS [APPELLANT’S] TRIAL COUNSEL INEFFECTIVE
       BECAUSE COUNSEL FAILED TO REQUEST THE CORRECT
       JURY INSTRUCTIONS FOR SELF-DEFENSE AND DEFENSE
       OF OTHERS AND FAILED TO OBJECT TO THE
       INSUFFICIENT INSTRUCTIONS GIVEN TO THE JURY?

       (3) WAS [APPELLANT’S] TRIAL COUNSEL INEFFECTIVE
       BECAUSE COUNSEL FAILED TO OBJECT TO THE
       INCOMPLETE FLIGHT INSTRUCTION?

       (4) WAS      [APPELLANT’S]     TRIAL     COUNSEL
       CONSTITUTIONALLY INEFFECTIVE BECAUSE COUNSEL
       FAILED  TO   REQUEST   A   LIMITING  INSTRUCTION
       REGARDING PREJUDICIAL TESTIMONY [APPELLANT] WAS
       A STEROID USER?

       (5) WAS [APPELLANT’S] TRIAL COUNSEL INEFFECTIVE
       BECAUSE COUNSEL FAILED TO SECURE AN EXPERT TO
       DEMONSTRATE THE STEROID INFORMATION PRESENTED
       AT TRIAL BY THE COMMONWEALTH WAS INACCURATE
       AND INSUFFICIENT TO SUPPORT THE COMMONWEALTH’S
       “MOTIVE” THEORY?

       (6) WAS [APPELLANT’S] TRIAL COUNSEL INEFFECTIVE
       BECAUSE COUNSEL FAILED TO OBJECT TO DR. TURCHI’S
       TESTIMONY ON THE GROUNDS (A) THE DOCTOR WAS NOT
       OFFERED AS AN EXPERT BEFORE PROVIDING EXPERT
       TESTIMONY, (B) DID NOT HAVE THE CREDENTIALS TO
       TESTIFY ABOUT THE BEHAVIORAL EFFECTS OF STEROID
       USE, AND (C) DID NOT EMPLOY A METHODOLOGY
       GENERALLY ACCEPTED IN THE FIELD TO REACH HIS
       CONCLUSIONS?

       (7) WAS [APPELLANT’S] TRIAL COUNSEL INEFFECTIVE
       BECAUSE COUNSEL FAILED TO OBJECT TO THE
       COMMONWEALTH’S CLOSING REMARKS CONVEYING THE
       PROSECUTOR’S PERSONAL OPINION OF THE GENERAL
       CREDIBILITY OF CERTAIN WITNESSES AND THEIR
       TESTIMONY?

                             -2-
J-S58044-16



         (8) DID THE PCRA COURT ENTER A DECISION
         UNSUPPORTED BY THE RECORD AND INCONSISTENT
         WITH THE LAW WHEN THE PCRA COURT DENIED
         [APPELLANT’S] CLAIM THE AGGREGATE PREJUDICE OF HIS
         PRIOR COUNSELS’ ERRORS WAS OVERWHELMING AND
         NECESSITATED A GRANT OF RELIEF UNDER THE POST
         CONVICTION RELIEF ACT?

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Carol L. Van

Horn, we conclude Appellant’s issues merit no relief.      The PCRA court’s

opinions comprehensively discuss and properly dispose of the questions

presented. (See PCRA Court Opinion, filed January 8, 2016, incorporating

Order and Opinion, dated November 20, 2015, at 10-58) (finding: (1)

Appellant was initially represented by public defender, who subsequently

gave case to trial counsel; Appellant’s initial attorney testified at PCRA

hearing that Appellant was not interested in any plea offer which included

state sentence; on multiple occasions, Appellant’s initial attorney conveyed

Commonwealth’s offer of two to four years’ incarceration to Appellant, who

rejected it each time; subsequent trial counsel was looking for cases to help

him achieve his capital case certification; nevertheless, trial counsel would

have pled case out if Appellant were interested in doing so; record

repudiates claim that plea counsel’s and trial counsel’s interests conflicted;

record demonstrates Appellant intended to go to trial from outset and would

not accept plea offer that included state time; regarding claim that trial

                                    -3-
J-S58044-16


counsel had no way to obtain steroid expert because trial counsel did not

enter formal appearance is irrelevant here (but see issue 5); issue lacks

merit; (2) regarding claim on deadly force jury instruction, trial counsel

explained he believed, at most, simple assault occurred in this case, so

instruction on justified use of deadly force was unnecessary and could have

confused jury; likewise, counsel’s rationale for not objecting to court’s

instruction as given was based on reasonable trial strategy that case

involved self-defense and defense of others, where no serious bodily injury

occurred, and Appellant used non-deadly force to aid himself and his sister;

for same reason, counsel thought instruction on provocation and retreat was

unnecessary; finally, counsel discussed possible instruction on provocation

and retreat but thought instruction was unnecessary because this case

involved self-defense and defense of others; instruction would have caused

jury confusion; (3) court’s instruction on flight, as read to jury at trial, was

missing final portion of standard instruction, which states jury may not find

defendant guilty solely on evidence of flight; court did not erroneously

instruct jury to convict Appellant based solely on flight; here, omission in

court’s instruction is not dispositive because, when read in its entirety, flight

instruction was adequate and accurate statement of law; evidence of actual

flight was unnecessary to warrant flight charge, because trial testimony

raised jury question on attempted flight; issue lacks merit; (4) trial court

denied Appellant’s motion in limine and allowed Commonwealth to use


                                      -4-
J-S58044-16


evidence of Appellant’s steroid use solely to establish motive; nevertheless,

evidence of steroid use was limited in scope and comprised only minor part

of Commonwealth’s case; trial counsel explained at PCRA hearing that he

declined to request limiting instruction because he wanted to avoid

highlighting steroid issue to jury; trial counsel’s references to steroid

evidence during cross-examination and closing argument were scarce and

did not undermine counsel’s overall trial strategy; trial transcript reveals that

if steroid evidence had any impact on jury, it was to establish motive; court

found unconvincing Appellant’s contention that steroid evidence portrayed

him as lawbreaker and damaged his credibility; Appellant admitted to crimen

falsi convictions on direct examination, so jury already knew Appellant had

criminal history; Appellant failed to establish prejudice; (5) on cross-

examination,   Appellant’s   trial   counsel   extensively   called   expertise   of

Commonwealth’s witness, Dr. Turchi, into question, revealing that Dr. Turchi

had not attended seminar on steroids or read relevant literature in five or six

years; Dr. Turchi also confirmed he had not examined Appellant, and that

numerous factors could be combined with alcohol to produce “bad result”;

although defense expert witness was available to testify and could have

been used to contradict Dr. Turchi’s steroid testimony, trial counsel elected

to pursue rigorous cross-examination instead, to impeach Dr. Turchi

regarding his borderline knowledge on subject of steroid use, which counsel

characterized as embarrassingly limited and unbelievable; (6) Dr. Turchi’s


                                       -5-
J-S58044-16


testimony regarding steroid use consisted of answers to four questions;

contrary to Appellant’s argument, Dr. Turchi did not testify that steroids

alone could trigger violence; Dr. Turchi testified steroid use could cause

aggression; Dr. Turchi was qualified to opine on different substances or

factors which could provoke aggression; on direct, Dr. Turchi testified he had

not reviewed Appellant’s bloodwork, and Appellant was not his patient;

defense counsel’s cross-examination was effective and demonstrated Dr.

Turchi’s limited knowledge of steroids; therefore, Appellant failed to prove

he was prejudiced by Dr. Turchi’s minimal and general testimony regarding

steroid     use;   (7)   trial   counsel   vigorously   attacked   credibility   of

Commonwealth’s key witnesses and bolstered Appellant’s credibility during

defense closing argument; prosecutor’s attempt to repel attack with

statements supporting credibility of Commonwealth’s witnesses was fair

response; issue lacks merit; (8) Appellant’s multiple ineffectiveness of

counsel claims are individually belied by record or lack arguable merit or

counsel had reasonable basis for choices made or Appellant failed to prove

prejudice; cumulative prejudice rule is therefore inapplicable to Appellant’s

case). The record supports the PCRA court’s decision, and we see no reason

to disturb it.     Accordingly, we affirm on the basis of the PCRA court’s

opinions.




                                       -6-
J-S58044-16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2016




                          -7-
                                                                Circulated 11/01/2016 03:39 PM




     IN THE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
             OF PENNSYLVANIA - FRANKLIN COUNTY BRANCH


Commonwealth    of Pennsylvania,                CRIMINAL ACTIO/

             vs.                                No: 1077-2011

Dustin Paul Bailey,
                      Defendant                 Honorable Carol L. Van Horn




               OPINION sur PA. R.A.P. 1925(a) AND ORDER OF COURT




                                                    JAN O 8 2018
Before Van Horn, P.J.
      IN THE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
              OF PENNSYLVANIA - FRANKLIN COUNTY BRANCH


Commonwealth      of Pennsylvania,                            CRIMINAL ACTION

               vs.                                            No: 1077-2011

Dustin Paul Bailey,
                       Defendant                              Honorable Carol L. Van Horn

                                   STATEMENT      OF THE CASE

       On December    12, 2012, the above-captioned   Defendant, Dustin Paul Bailey, was

convicted by a jury of his peers of Aggravated   Assault and Simple Assault. On January 30, 2013,

this Court sentenced the Defendant to a period of incarceration   in a State Correctional Institution

of six to twelve years. On February 8, 2013, the Defendant filed a Post-Sentence     Motion. The

Commonwealth     filed an Answer on March 4, 2013. Hearing was held on the Motion on April 1,

2013. By an Opinion and Order dated May 23, 2013, this Court denied the Defendant's         Post-

Sentence Motion. Defendant filed a Notice of Appeal on June 14, 2013. On July 9, 2013,

Defendant filed his Concise Statement of Matters Complained       of on Appeal and this Court by

Opinion and Order filed July 22, 2013, requested that the Superior Court dismiss the appeal. The

Superior Court affirmed this Court's decision on May 23, 2014.

        On September 8, 2014, the Defendant filed a timely Post Conviction Relief Act (PCRA)

Petition. Attorney Carolyn Castagna entered her appearance on October 29, 2014. Following two

Petitions for Extension of Time to file an Amended PCRA Petition, which this Court granted, the

Defendant filed his Amended PCRA Petition on February 27, 2015. Defendant also filed a

Memorandum     in Support of the Amended PCRA Petition and two Reproduced Records in

support of the Petition. On March 30, 2015, Defendant filed an Addendum to his Amended



                                                  1
PCRA Petition and a Memorandum in Support. The Commonwealth subsequently filed an

Answer to the Amended PCRA Petition on April 14, 2015. Hearing on the Petition occurred on

May 4, 2015 at which time the Court directed the parties to file briefs. The Commonwealth filed

its brief on July 6, 2015, and the Defendant filed his brief on August 8, 2015.

          On November 20, 2015, this Court issued an Opinion and Order denying the Defendant's

PCRA Petition. Defendant filed a timely Notice of Appeal on December 9, 2015. Defendant then

filed his Concise Statement on December 28, 2015. The Court will now respond to Defendant's

claims of error in this Opinion and Order of Court pursuant to Pa.RAP. 1925(a).

                                                  ISSUES RAISED

          Defendant raises the following issues in his Concise Statement:1

               1. Did the PCRA court enter a decision unsupported by the record
                  and inconsistent with the law when the PCRA court denied
                  Bailey's claim trial counsel was constitutionally ineffective
                  because counsel failed to request a limiting instruction regarding
                  the steroid testimony?

              2. Did the PCRA court enter a decision unsupported by the record
                 and inconsistent with the law when the PCRA court denied
                 Bailey's claim trial counsel was constitutionally ineffective
                 because counsel failed to request the proper justification jury
                 instructions and failed to object to the insufficient instructions read
                 to the jury?

              3. Did the PCRA court enter a decision unsupported by the record
                 and inconsistent with the law when the PCRA court denied
                 Bailey's claim trial counsel was constitutionally ineffective
                 because counsel failed to object to the flight instruction as
                 improper and incomplete?

              4. Did the PCRA court enter a decision unsupported by the record
                 and inconsistent with the law when the PCRA court denied
                 Bailey's claim trial counsel was constitutionally ineffective
                 because counsel failed to secure an expert to demonstrate the



I
    Concise Statement of Errors Complained ofon Appeal, 12/28/2015.

                                                       2
   steroid information presented at trial by the Commonwealth was
   insufficient to support the Commonwealth's "motive" theory?

5. Did the PCRA court enter a decision unsupported by the record
   and inconsistent with the law when the PCRA court denied
   Bailey's claim trial counsel was constitutionally ineffective
   because counsel failed to object to Dr. Turchi' s testimony on the
   grounds the doctor was not offered as an expert before providing
   expert testimony, did not have the credentials to testify about the
   behavior effects of steroid use, and did not employ a methodology
   generally accepted in the field to reach his conclusion?

6. Did the PCRA court enter a decision unsupported by the record
   and inconsistent with the law when the PCRA court denied
   Bailey's claim trial counsel was constitutionally ineffective
   because counsel failed to request and use Attorney Reibsome's or
   Attorney Barkdoll's notes from the preliminary hearing for cross-
   examination at trial?

7. Did the PCRA court enter a decision unsupported by the record
   and inconsistent with the law when the PCRA court denied
   Bailey's claim trial counsel was constitutionally ineffective
   because counsel failed to object to the Commonwealth's closing
   remarks which conveyed the prosecutor's personal opinion of the
   general credibility of specific witnesses and their testimony?

8. Did the PCRA court enter a decision unsupported by the record
   and inconsistent with the law when the PCRA court denied
   Bailey's claim trial counsel was constitutionally ineffective
   because counsel failed to advise Bailey his prior convictions would
   be admitted into evidence ifhe testified?

9. Did the PCRA court enter a decision unsupported by the record
   and inconsistent with the law when the PCRA court denied
   Bailey's claim his preliminary hearing counsel was constitutionally
   ineffective because counsel failed to obtain a stenographer for the
   preliminary hearing?

10. Did the PCRA court enter a decision unsupported by the record
    and inconsistent with the law when the PCRA court denied
    Bailey's claim his guilty plea counsel and trial counsel was
    constitutionally ineffective and violated Bailey's right to Due
    Process because counsel's personal interests directly conflicted
    with Bailey's interest in the case?



                                     3
                11. Did the PCRA court enter a decision unsupported by the record
                    and inconsistent with the law when the PCRA court denied
                    Bailey's claim his post-sentence counsel and direct appeal counsel
                    were constitutionally ineffectively for failing to preserve and argue
                    the conflict interest issue in Bailey's direct appeal?

                12. Did the PCRA court enter a decision unsupported by the record
                    and inconsistent with the law when the PCRA court denied
                    Bailey's claim the aggregate prejudice of his prior counsel's errors
                    were overwhelming a necessitated a grant of relief under the Post
                    Conviction Relief Act?




                                       STANDARD OF REVIEW

        Our appellate courts review an order dismissing a petition filed under the PCRA to

determine whether the decision of the PCRA court "is supported by evidence of record and is

free of legal error."     Commonwealth v. Rivera, IO A.3d 1276, 1279 (Pa. Super. 2010) (citation

omitted).     The scope of review is limited; the reviewing court must view the findings of the

PCRA court and the evidence of record in the light "most favorable to the prevailing party at the

trial level."     Id. The decision of the PCRA court may be affirmed "on any grounds if it is

supported by the record." Id. In the case of a purely legal question, the standard of review is de

novo, and the scope of review is plenary. See Commonwealth v. Patton, 985 A.2d 1283, 1286

(Pa. 2009).

                                               DISCUSSION

        The twelve issues raised by the Defendant were previously raised in his Amended PCRA

Motion and Addendum to the PCRA Petition. All of these issues were thoroughly and

meticulously addressed by this Court in our November 20, 2015 Opinion and Order of Court

which is herein incorporated by reference. We refer the Superior Court to the reasoned analysis

set forth in our Opinion. Given the protracted nature of our November 20, 2015 Opinion and in



                                                      4
an effort to aid the Superior Court in its review, citations and references are provided in an effort

to identify the portions of our Opinion that addressed each of the 12 issues the Defendant raises

on appeal.

    1. Failure to Request Limiting Instruction Regarding Steroid Testimony

       The Court's analysis can be found on pages 10-20.

   2. Failure to Request Proper Justification Instructions and to Object.

       The Court's analysis can be found on pages 20-23.

   3. Failure to Object to the Flight Instruction

       The Court's analysis can be found on pages 23-29.

   4. Failure to Obtain Steroid Expert

       The Court's analysis can be found on pages 29-35.

    5. Failure to Object to Dr. Turchi Testifying as an Expert Witness

       The Court's analysis can be found on pages 35-38.

    6. Failure to Obtain Prior Counsel's Notes from Preliminary Hearing

        The Court's analysis can be found on pages 41-42.

    7. Failure to Object to the Prosecutor's Closing Argument

        The Court's analysis can be found on pages 42-49.

    8. Failure to Advise Defendant of Crimen Falsi Implications

        The Court's analysis can be found on pages 50-51.

    9. Failure to Obtain a Stenographer for the Preliminary Hearing

        The Court's analysis can be found on pages 38-41.




                                                   5
   10. Plea Counsel and Trial Counsel Failed to Advise Defendant of Conflict of Interest

       The Court's analysis can be found on pages 51-55.

   11. Post-Sentence and Direct Appeal Counsel were ineffective

       The Court's analysis can be found on pages 56-57.

   12. Aggregate Prejudice of Prior Counsel's Errors

       The Court's analysis can be found on pages 57-58.




                                            CONCLUSION

       For all of the reasons thoroughly explained in this Court's November 20, 2015 Opinion,

we respectfully request that the Superior Court dismiss the appeal of the Defendant.




                                                 6
    IN THE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT OF
              PENNSYLVANIA - FRANKLIN COUNTY BRANCH

Commonwealth of Pennsylvania,                                       CRIMINAL ACTION

                   vs.                                              No: 1077-2011         /
Dustin Paul Bailey,
                            Defendant                               Honorable Carol L. Van Horn


                                                ORDER OF COURT

          AND NOW THIS~                 DAY OF January, 2016, pursuant to Pa. R.A.P. 1931(c),

        IT IS HEREBY ORDERED THAT the Clerk of Courts of Franklin County
shall promptly transmit to the Prothonotary of the Superior Court the record in this matter
along with the attached Opinion sur Pa. R.A.P. 1925(a).

        Pursuant to Pa. R. Crim. P. 114, the Clerk of Courts shall immediately docket this
 Opinion and Order of Court and record in the docket the date it was made. The Clerk shall
forthwith furnish a copy of the Opinion and Order of Court, by mail or personal delivery, to each
party or attorney, and shall record in the docket the time and manner thereof



                                                                          By the Court,



                                                                          Carol L.Van Horn, P .J.


copies:
Lauren Sulcove, Franklin County First Assistant District Attorney
Carolyn A. Jones, Esq., Counsel for Defendant




                                                               7
                                                   Dustin Paul Bailey
                                                   1077 of2011


Jan. 11, 2016, served a true/attest copy of the OPINION & ORDER OF COURT dated
Jan. 8, 2016 signed by Judge Van Horn, filed Jan. 8, 2016 by placing a copy of the same
in the InterOffice Mail to the following,

District Attorney

Jan. 11, 2016, served a true/attest copy of the OPINION & ORDER OF COURT dated
Jan. 8, 2016 signed by Judge Van Horn, filed Jan. 8, 2016 by placing a copy of the same
in the U.S. Mail to the following,

Carolyn Ann Castagna Jones
Levin & Zeigler, LLP
1500 JFK Blvd
Suite 620
Philadelphia, PA 19102
                                                                Circulated 11/01/2016 03:39 PM




                       IN THE COURT OF COMMON PLEAS
               OF THE 39 TH JUDICIAL DISTRICT OF PENNSYLVANIA
                            FRANKLIN COUNTY BRANCH

Cemmenwealth of Pennsylvania,              Criminal Action

                                           No. 1077-2011 ./
             vs.


Dustin Paul Bailey,                        Post Conviction ReliefAct
                      Defendant            Honorable Carol L. Van Horn




                           OPINION AND ORDER OF COURT




                                                    Filed     NOV 2 3 2015



Before Van Horn, P.J.




                                       1
                          IN THE COURT OF COMMON PLEAS
                   OF THE 39TH JUDICIAL DISTRICT OF PENNSYLVANIA
                              FRANKLIN COUNTY BRANCH

Commonwealth of Pennsylvania,                                 Criminal Action

                                                             No. 1077-2011
                 vs.


Dustin Paul Bailey,                                          Post Conviction Relief Act
                          Defendant                          Honorable Carol L. Van Horn


                                      STATEMENT OF THE CASE

        The above-captioned Defendant was charged with aggravated assault' and simple assault'

and waived formal arraignment on July 27, 2011. The charges were a result of an altercation

where the Defendant slammed the victim into a toilet, with enough force to break the toilet and

punched the victim multiple times. The Defendant was originally represented at his preliminary

hearing by Attorney Christopher Reibsome. Following his preliminary hearing, the Defendant

was represented by Attorney Mike Palermo, although Attorney Palermo never formally entered

his appearance.3 On November 30, 2012, the Defendant filed a Motion in Limine in an attempt to

preclude his alleged steroid use as evidence at trial. The Commonwealth filed an Answer on

December 7, 2012. The Honorable Richard J. Walsh denied the Defendant's Motion on

December 10, 2012.4 Trial was held on December 11-12, 2012, and the jury returned a verdict of

guilty on both charges.5 Judge Walsh subsequently retired and the case was reassigned to this

Court. At sentencing, the Defendant obtained the representation of Attorney Steve Rice. On


1
  18 Pa.C.S.A. § 2702.
2
  18 Pa.C.S.A. § 2701.
3
  According to the official docket, Attorney Reibsome also never officially formally withdrew his appearance.
4
  Judge Walsh's Order stated that the prosecution could use evidence of the Defendant's steroid use to establish
motive, not to "blacken" the character of the Defendant. See Order, 12/10/2012.
5
  The court consolidated trial in this case, CP-28-CR-l077-2011, with the simple assault case of Commonwealth v.
Billy Jo Bailey, CP-28-CR-1087-2011. See Order, 5/4/2012.

                                                        2
January 30, 2013, this Court sentenced the Defendant to a period ofincarceration in a state

correctional institution of six to twelve years.

       On February 8, 2013, the Defendant filed a Post-Sentence Motion. The Commonwealth

filed an Answer on March 4, 2013. Hearing was held on the Motion on April 1, 2013. By an

Opinion and Order dated May 23, 2013, this Court denied the Defendant's Post-Sentence

Motion. Attorney Steve Rice subsequently filed a Motion to Withdraw as Counsel which this

Court granted. The Court reappointed Attorney Reibsome to serve as appellate counsel for

Defendant. Defendant filed a Notice of Appeal on June 14, 2013. On July 9, 2013, Defendant

filed his Concise Statement of Matters Complained of on Appeal. On July 22, 2013, this Court

by Opinion and Order requested that the Superior Court dismiss the appeal. The Superior Court

affirmed this Court's decision on May 23, 2014.

       On September 8, 2014, the Defendant filed a timely Post Conviction Relief Act (PCRA)

Petition. Attorney Carolyn Castagna entered her Entry of Appearance on October 29, 2014.

Following two Petitions for Extension of Time to file an Amended PCRA Petition, which this

Court granted, the Defendant filed his Amended PCRA Petition on February 27, 2015.

Defendant also filed a Memorandum in Support of the Amended PCRA Petition and two

Reproduced Records in support of the Petition. On March 30, 2015, Defendant filed an

Addendum to his Amended PCRA Petition and a Memorandum in Support of it. The

Commonwealth subsequently filed an Answer to the Amended PCRA Petition on April 14, 2015.

Hearing on the Petition occurred on May 4, 2015 at which time the Court directed the parties to

file briefs. The Commonwealth filed its brief on July 6, 2015, and the Defendant filed his brief

on August 8, 2015.




                                                   3
          After careful and diligent consideration of Defendant's Amended PCRA Petition, the

Commonwealth's Answer to the Petition, hearing on this matter held on May 4, 2015, briefs filed

by both parties and the relevant case law, this Court finds that for the reasons stated below that

the Defendant is not entitled to relief under the PCRA.

                                           BACKGROUND
           The above-captioned charges arose out of events that transpired during the night of May

6, 2011, and the early morning of May 7, 2011. At around 11 :00 p.m. on May 6, 2011, Paul

Bowersox (Victim), Megan Millhouse and Billy Jo Bailey were drinking at the Orchards

Restaurant and Lounge ("Orchards") in Chambersburg, Pennsylvania. Billy Jo is the sister of the

Defendant. Although they were not together at the time of the incident in question, Megan

Millhouse and the victim had dated off and on for a while and were together at the time of trial.

N.T. Trial, 12/11/12, at 127. Sometime around 3:00 a.m. in early morning hours of May 7, 2011,

the group of three left Orchards and headed to the Defendant's apartment. Id. at 67, N.T. Trial,

12/12/12, at 65.

           When the group arrived, the Defendant invited them inside his apartment. At this point, a

younger female companion of the Defendant was also present at the party who he identified as

"DeeDee." N.T. Trial, 12/12/12 at 12-13. The five individuals continued to party and drink a

bottle of Calico Jack" supplied by the Defendant. Id. at 7-8. At around 5 a.m. the group was in

the living room listening to music and dancing. N. T. Trial, 12/11 /12, at 71. At trial, Megan

Millhouse testified that during this time period she and the Defendant engaged in a conversation

about his build and size. Id. at 138. In response, she testified that the Defendant told her that he

used steroids and actually showed her his steroid kit. Id. The Defendant contended this never

occurred and that her testimony was a total lie. N.T. Trial, 12/12/12, at 12.

6
    Calico Jack is a type of spiced rum.

                                                   4
           Following some type of argument or altercation with Billy Jo and the Defendant," the two

ended up in the bathroom with Megan Millhouse. The victim testified he went to the bathroom

and knocked on the door to ask Megan if she was about ready to leave. N.T. Trial, 12/11/12, at

76. The door opened and the victim stepped inside. Suddenly, Billy Jo looked at the Defendant

and yelled "fucking get him, Dustin." Id. at 76. The Defendant then lunged at the victim and

slammed him into the toilet. Id. at 77. The Defendant then began to punch the victim repeatedly.

At this point the bathroom was covered in water and blood from the victim. Eventually, the

Defendant stopped and the victim and Megan quickly left his apartment.

           After leaving the apartment, the victim called 911 and was later transported by

ambulance to the Chambersburg Hospital. Id. 83-84. The victim suffered a left eye orbital floor

fracture in two different places with consequent hemorrhage. Id. at 224. The victim also

complained of severe right-sided lumbar pain. Id. at 226. At trial, Dr. Turchi testified this was

likely caused from twisting in the fall from being punched. Id. Finally, the victim sustained a

chipped tooth from the incident. In all, the injuries the victim sustained caused him to miss

approximately five months of work. Id. at 87.

           Following the victim's 911 call, Trooper James Shearer and Trooper Kevin Goss of the

Pennsylvania State Police (PSP) arrived at the scene. N.T. Trial, 12/12/12, at 269. After speaking

briefly with the victim and Megan Millhouse, the troopers knocked on the front door of the

Defendant's apartment. Id. Trooper Shearer testified at trial that the Defendant told him that he

and the victim had been involved in a "wrestling match." Id. at 274. At this point, the Defendant

was not arrested. Trooper Shearer subsequently interviewed the victim and Megan Millhouse at

the Chambersburg Hospital.



7
    There was conflicting testimony presented as to actually what occurred between the two.

                                                           s
        The Defendant was arrested by Trooper Shearer on May 9, 2011 outside of his apartment.

Trooper Shearer stated that he and another trooper knocked on the Defendant's front door and

announced that they needed to speak to him. N.T. Trial, 12/11/12, at 278. Although the troopers

could hear voices and individuals moving around in the apartment, no one answered the door. Id.

at 278-279. In response, the troopers set up a perimeter around the Defendant's residence in

order to observe ifhe would leave. Id. at 279. Shortly after doing so, the Defendant left his

residence. Id. 280. The Defendant then looked around the area to see if anyone was watching and

subsequently entered his vehicle. Id. at 280-281. He then quickly attempted to drive off before he

was stopped and apprehended by police. Id. at 281.

        At trial, the Defendant asserted a self-defense/defense of others defense. Specifically, the

Defendant claimed that he reasonably believed his sister was in imminent danger of being

harmed by the victim and that is why the physical altercation began. Further, Defendant argued

he was simply defending himself from the victim after the victim bit his finger and would not let

go. In its case and chief, the Commonwealth called the victim, Megan Millhouse, Ryan Shelly,

M.D.,8 Dr. Turchi, M.D., Lori Odom,9 and Trooper James Shearer to testify. The majority of the

case presented by the Defendant was his own testimony. The Commonwealth subsequently

called the victim as a rebuttal witness. Ultimately, the jury found the Defendant guilty on all

charges.




8
  Dr. Shelly was the ER physician at the Chambersburg Hospital who ordered the CT Scan of the victim's head and
facial bones upon his arrival at the hospital.
9
  Lori Odom was a registered nurse who was in contact with the victim and Megan Millhouse when they arrived at
the Chambersburg Hospital emergency room.

                                                       6
                                                  ISSUES

        Defendant raises a total of thirteen (13) issues, most of which are alleged ineffective

assistance of counsel claims against his trial attorney, Mike Palermo. Specifically, Defendant

claims the following issues:

1.   Trial Counsel provided ineffective assistance of counsel because he failed to request a
     limiting instruction regarding the steroid testimony.

2. Trial Counsel provided ineffective assistance of counsel because he failed to request the
   proper justification jury instructions and failed to object to the insufficient instructions read
   to the jury.

3. Trial Counsel provided ineffective assistance of counsel because he failed to object to the
   flight instruction.

4. Trial Counsel provided ineffective assistance of counsel because he failed to secure an expert
   to demonstrate that the information presented in the Commonwealth's pretrial motion and at
   trial was insufficient to conclude the Defendant's actions were motivated by steroid use.

5. Trial Counsel provided ineffective assistance of counsel because he failed to object to Dr.
   Pierre Turchi's testimony on the basis that Dr. Turchi was not qualified to testify as an expert
   about the behavioral effects of steroid use and failed to object to the testimony on the basis
   Dr. Turchi did not employ a methodology generally accepted in the field.

6. Preliminary Hearing Counsel provided ineffective assistance of counsel because he failed to
   obtain a stenographer for the preliminary hearing.

7. Trial Counsel provided ineffective assistance of counsel because he failed to request and use
   Attorney Reibsome's notes from the preliminary hearing.

8. Trial Counsel provided ineffective assistance of counsel because he failed to object to the
   prosecutor's closing remarks that conveyed her personal opinion on the credibility of certain
   witnesses and their testimony.

9. Trial Counsel provided ineffective assistance of counsel because he failed to advise the
   Defendant that his prior convictions would be admitted into evidence if he testified.

10. Plea counsel did not provide adequate advice concerning the offer of 2 to 4 years because
    counsel accepted the case on the premise it would be a trial. Defendant's plea counsel was



                                                  7
    ineffective and labored under a conflict of interest that violated the Defendant's right to due
    process.

11. Post-Sentence Counsel provided ineffective of assistance of counsel for failing to raise the
    conflict of interest issue.

12. Direct Appeal Counsel provided ineffective assistance of counsel for failing to raise the
    conflict of interest issue.

13. The aggregate prejudice of prior counsel's errors resulted in ineffective assistance of counsel.


                                            DISCUSSION

        1. Post Conviction Relief Act

        The Post Conviction Relief Act (PCRA) was enacted to provide individuals who are

convicted of crimes for which they are innocent, or those serving illegal sentences, with a means

to obtain collateral relief. See 42 Pa.C.S. § 9543. First, the defendant must demonstrate he was

convicted of a crime under the law of Pennsylvania, and that he is currently serving a sentence or

waiting to do so. See 42 Pa. C.S. §9543(a)(l).     Second, the petitioner must prove, by a

preponderance of the evidence, that his conviction or sentence resulted from one or more of the

enumerated statutory factors. See 42 Pa. C.S. §9543(a)(2). Third, a petitioner must demonstrate

the issues raised under the Act have not been previously litigated or waived, and finally, that the

failure to litigate such issues could not have resulted from a rational, strategic, or tactical

decision by counsel. See id. at §9543(a)(l), (3), (4). "Inherent in this pleading and proof

requirement is that the petitioner must not only state what his issues are, but also he must

demonstrate in his pleadings and briefs how the issues will be proved." Commonwealth v.

Rivers, 786 A.2d 923, 927 (Pa. 2001).




                                                   8
        A. Claims of Ineffective Assistance of Counsel

        Among the statutory factors from which a conviction or sentence may have resulted

creating an entitlement to post-conviction relief is the ineffective assistance of counsel. 42

Pa.C.S. §9543(a)(2)(ii).    In light of the particular circumstances of a case, the ineffective

assistance of counsel must have so undermined the truth-determining process that "no reliable

adjudication of guilt or innocence could have taken place." Id

        Counsel is presumed effective. See Commonwealth v. Martin, 5 A.3d 177, 183 (Pa.

2010). The defendant bears the burden of proving otherwise, accomplished by satisfying the

three-pronged test laid out by our appellate courts in Pierce. See Commonwealth v. Pierce, 786

A.2d 203, 213 (Pa. 2001).     First, the defendant must show the underlying substantive claim has

arguable merit. See id. Second, it must be demonstrated that counsel did not 'have any

reasonable basis for their acts or failure to act designed to effectuate the client's interest. See id

Finally, a petitioner must demonstrate actual prejudice resulted from counsel's inadequate

performance. See id. A petitioner demonstrates prejudice where he proves that "there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different." See Commonwealth v. Johnson, 966 A.2d 523, 533 (Pa. 2009).

       Failure to satisfy any of the three prongs of the test will result in denial of the claimed

ineffective assistance. See Pierce, 786 A.2d at 221-22. The inquiry mirrors that set forth by the

United States Supreme Court, requiring both a showing that counsel's performance was

deficient, and that such deficiency was prejudicial. See Strickland v. Washington, 466 U.S. 668,

687-91 (1984).




                                                    9
                                                ANALYSIS

I.      Limiting Instruction on Steroid Evidence

       A. Arguable Merit

       In his initial argument, Defendant asserts that his trial counsel, Attorney Michael

Palermo, was ineffective for failing to request a limiting instructing for the steroid evidence

admitted at trial. The Defendant correctly states that the Pennsylvania Rules of Evidence

generally prohibit evidence of other crimes, wrongs or acts as evidence of a defendant's

character. See Pa. R.E. 404(b)(l). "Evidence of separate or unrelated 'crimes, wrongs, or acts,' .

. . has long been deemed inadmissible as character evidence against a criminal defendant in this

Commonwealth as a matter not ofrelevance, but of policy, i.e., because of a fear that such

evidence is so powerful that the jury might misuse the evidence and convict based solely upon

criminal propensity." Commonwealth v. Dillon, 925 A.2d 131, 136~37 (Pa. 2007). However,

"evidence of 'other crimes, wrongs, or acts' may be admitted when relevant for a purpose other

than criminal character/propensity, including: proof of motive, opportunity, intent, preparation,

plan, knowledge, identity, or absence of mistake." Id.

       When evidence of other crimes or acts is admissible for reasons other than character, the

Defendant is entitled to "a limiting instruction [which] may be given either as the evidence is

admitted or as part of the general charge." Commonwealth v. Covil, 378 A.2d 845 (Pa. 1977).

However, our High Court has expressly stated that there may be times that trial counsel decides

against seeking a cautionary instruction or objecting on a particular point because such

"objections sometimes highlight the issue for the jury, and curative instructive always do."

Commonwealth v. Koehler, 36 A.3d 121, 146 (Pa. 2012). This is especially true in situations




                                                 10
where the evidence is "merely a fleeting or vague reference" Commonwealth v. Hutchinson, 811

A.2d 556, 561-62 (Pa. 2002).

        In the instant case, the Defendant filed a Motion in Limine on November 30, 2012,

seeking to preclude the mentioning of steroid use or "roid rage" on the part of the Defendant at

trial. The Commonwealth filed an Answer to the Motion in Limine on December 7, 2012. On
                                          I




December 10, 2012, Judge Walsh ruled on the Motion stating "the Defendant's Motion is denied.

The prosecution's use of such evidence shall be solely to establish motive, and may not be used

to 'blacken' thecharacter of the Defendant." See Order 12/1/12. At trial, the following steroid

evidence was provided on direct examination by the Commonwealth's witness Dr. Pierre Turchi,

M.D.:

               Q: Finally, Dr. Turchi, and this is an altogether different subject.
               I'd like to talk to you a little bit, very briefly, about steroid use.
               Have you had the opportunity to receive any training or read any
               literature about steroid use?
               A: Yes.
               Q: And would it be fair to say that use of steroids can cause a
               person to become more aggressive than they normally are?
               A: Most definitely, yes.
               Q: If hypothetically speaking, if someone took steroids and then
               had alcohol on top of that, would that change the aggression in any
               way?
               A: It would make it far worse because alcohol removes the
               inhibition. We are less shy when we drink a little bit, so if you add
               steroids then alcohol, that is a bad combination.
               Q: In all fairness, sir, to your knowledge, you've never treated
               Dustin Bailey as a patient; correct?
               A:No.

N.T. Trial, 12/11/12, at 237-238. On cross examination Dr. Turchi stated:

               Q: Tell me, Doctor, when is the last time you attended a seminar
               on steroid use?
               A: I cannot give you an exact number but it was probably at
               Chambersburg Hospital when there was a conference about it, and
               it was pretty impressive.
               Q: I'm sure it was but was it this year, was it last year?


                                                 11
               A: Oh, I'm sorry, it was five six years ago but it was very well
               done.
               Q: When is the last time you read some publication about steroid
               use?
               A: I think around that time because I was interested.



               Q: And you haven't examined any blood of the [Defendant] have
               you?
               A:No.



               Q: We're asking you what if. What if somebody had steroids
               mixed with alcohol and you're saying it would be a bad result;
               right?
               A:Yes.
               Q: There are a number of factors that could it a bad result though;
               right, outside factors? Being in a bar with other people?
               A: Yes.

Id. at 239-240. Regarding the Defendant's alleged use of steroids, the Commonwealth's witness

Megan Millhouse testified to the following at trial:

               A: I asked him about his build.
               Q: What did you ask him exactly?
               A: If he took steroids.
               Q: Why did you ask him that?
               A: Because there's a lot of hype that goes along with steroids. He
               was really really muscular, a lot larger than what he appears to be
               today.
               Q: And how did he respond when you asked him that question?
               A: He went and got them and he showed them to me.



              Q: Just asking can you describe what they looked like?
              A: He had them in a black zipper case and there was a syringe and some vials.
              Q: Did he say anything about whether or not he used those steroids?
              A: He admitted to using them because questions that ensued afterwards were
              directed as how do they affect you? Do they ever cause roid rage? Do you ever
              experience anything like that?
              Q: And what did he say?
              A: He claimed that they were perfectly safe and harmless.

                                                 12
                  Q: What as your motive for asking him those questions?
                  A: Just you assume that people that are stout and built that way do it generally by
                  lifting weights only and it's apparently a rather large misconception.

Id. at 138-139.

        Based on the aforementioned testimony, Defendant avers that trial counsel should have

objected to the steroid evidence or requested a limiting instruction. Because the steroid evidence

was admitted by Judge Walsh to be used solely for motive pursuant to Pa. R.E. 404(b),

Defendant argues that he was entitled to a limiting instruction and if one was requested and the

Court refused, reversible error would have occurred. See Commonwealth v. Billa, 555 A.2d 835,

842 (Pa. 1989). Consequently, Defendant concludes Attorney Palermo's failure to request a

limiting instructing satisfies the arguable merit prong of Pierce. The Commonwealth fails to

address the first prong of Pierce on this issue and simply states that Defendant has failed to

prove the second and third prongs. Based on the Commonwealth's failure to address this issue

and case law which makes it clear that Attorney Palermo could have requested a limiting

instruction, we find that the Defendant has satisfied the initial prong of Pierce.

       B. Reasonable Strategy

       The Defendant argues that Attorney Palermo was not following a reasonable strategy

when he failed to request a limiting instruction regarding the steroid evidence. Defendant

contends that Attorney Palermo recognized how prejudicial the steroid evidence could be,

illustrated by the fact he filed a Motion in Limine to keep the evidence out at trial, yet he failed

to ask the Court to issue a limiting instruction. Consequently, Defendant concludes not

requesting such an instruction was error and could not have been part of any trial strategy by

Attorney Palermo.

       In support of his argument on this issue, Defendant cites various statements made by



                                                   13
                                                                     '
Attorney Palermo at the PCRA Hearing. Specifically, when asked why he failed to request a

limiting instruction at trial Attorney Palermo testified:


               A: Well, in this kind of case when you ask for a motion in limine
               and lose, I think strategically you run the risk do you bring it up
               again, put it in front of the jury again or let it die out. I'm not sure
               as I sit here today my theory wasn't lets not bring this up anymore
               than I have to about the steroid issue. I don't believe I asked for a
               limit instruction at the close of trial.

               [The Court] Q: Why was that?

               A: Your honor, I'm not sure if that was just a strategic decision not
               to bring it up and put it in front of the jury again, draw their
               attention to it. I can't say as I sit here what the rationale was. But
               that's a discussion I have when we lose a motion limine issue when
               it's in front of the jury whether I want to bring it up at the close of
               trial to remind them of it.


N.T. PCRA Hearing, 5/4/15, at 75-76. Defendant alleges that Attorney Palermo's purported

reason for failing to request a limiting instruction, concerns about bringing the issue up again and

reminding the jury, is not supported by the record. Defendant points to the fact that Attorney

Palermo failed to let the issue "die out" on multiple occasions. First, Defendant highlights that

Attorney Palermo asked Dr. Turchi numerous questions regarding steroids on cross-examination.

Additionally, Defendant places significant emphasis on the fact that Attorney Palermo referenced

the steroid allegations multiple times in his own closing argument. As such, Defendant concludes

that Attorney Palermo would have not have taken these actions if his strategy was to let this issue

"die out" as he claimed at the PCRA hearing. Furthermore, Defendants avers that even if

Attorney Palermo intentionally chose not to request the limiting instruction, that such a decision

was not reasonable given the facts in this case.




                                                   14
        The Commonwealth argues that the Defendant fails to satisfy the second prong of Pierce

because a curative instruction always highlights the issue to the jury and that Attorney Palermo

reasonably opted not to request one in this case because the steroid evidence in question was

"merely a fleeting or vague reference." See Hutchinson, 811 A.2d at 561-562. According to the

Commonwealth, the evidence of the Defendant's steroid use was not extensive and consisted of

seven out of nearly five hundred pages of the trial transcript. The Defendant disputes this and

claims that the alleged steroid use is referenced on seventeen pages. Furthermore, the Defendant

contends that the steroid evidence was a major part of the Commonwealth's case, as it was the

sole motive offered at trial for this crime.

       Regardless of whether steroid use was referenced on seven or seventeen pages of the trial

transcript, this Court agrees with the Commonwealth that this evidence certainly was not

extensive. The Defendant's contention that Attorney Palermo failed to let the issue "die out" on

multiple occasions, thus undermining his purported reason for deciding not to a request a

limiting instruction is equally unavailing. Attorney Palermo mentioned steroids on cross-

examination of Dr. Turchi in approximately four or five very general questions, which consisted

of two pages of the trial transcript. In his closing argument Attorney Palermo stated the

following regarding the Defendant's alleged steroid use:

               And they want to bring that up and they want to talk about steroids
               use. Honesty I have no clue where that came from. They were
               talking to the doctor about that for the first time on Friday of last
               week about this steroid issue. If that was such a big deal - -



               So you have to believe there's Deedee, Ms. Bailey, my client, Mr.
               Bowersox and Ms. Millhouse and [the Defendant] I guess comes
               out to the common area with this steroid kit because that's what
               you do after meeting her for the second day.



                                                 15
N.T. Trial, 12/12/12, at 145. These statements consisted of a single page of the trial transcript.

This Court does not believe that such scarce references to the Defendant's alleged steroid during

cross-examination of Dr. Turchi and in Attorney Palermo's closing argument undermine

Attorney Palermo's theory and strategy for not requesting a limiting instruction on this issue.

       We must next determine whether Attorney Palermo's reason for deciding against

requesting a limiting instruction on the Defendant's steroid use had a reasonable basis. To

satisfy the second prong of Pierce, the Defendant must demonstrate that counsel did not have

any reasonable basis for their acts or failure to act designed to effectuate the client's interest. See

Pierce 786 A.2d at 213. A reasonable basis must be one designed to effectuate the client's

interest, and in making this assessment, the court is not to employ a hindsight evaluation to

determine whether other alternatives may have been more reasonable, but whether there was a

reasonable basis for the course of action actually selected. Commonwealth v. Charleston, 94

A.3d 1012 (Pa. Super. 2014). A claim of ineffective assistance generally cannot succeed through

comparing, by hindsight, the trial strategy employed with alternatives not pursued. See

Commonwealth v. Chester, 587 A.2d 1367, 1384 (Pa. 1991). A finding that a chosen strategy

lacked a reasonable basis is not warranted unless it can be concluded that an alternative not

chosen offered a potential for success substantially greater than the course actually pursued. See

Commonwealth v. Brown, 676 A.2d 1178 (Pa. 1996).

       Based on this standard, this Court concludes that Attorney Palermo's reasoning for not

requesting a limiting instruction had a reasonable basis. Attorney Palermo explained at the

PCRA hearing that he did not request a limiting instruction because he wanted to avoid

highlighting the steroid issue to the jury. As noted by the Pennsylvania Supreme Court, curative

or limiting instructions always highlight the issue to the jury. Koehler, 36 A.3d at 146. Thus, it



                                                  16
was clearly reasonable for Attorney Palermo to seek a course of action in order to prevent

highlighting this issue again to the jury. Furthermore, the alternative not pursued by Attorney

Palermo, actually requesting the limiting instruction, certainly cannot be said to have "offered a

potential for success substantially greater than the course actually pursued." Brown, 676 A.2d at

1178. The only benefit of requesting such an instruction would have been to prevent the steroid

evidence from "blackening" the Defendant's character. Review of the trial transcript reveals that

if a reference to the Defendant's alleged steroid had any impact on the jury's decision it was in

establishing motive, which Judge Walsh had previously found was proper, and not casting the

Defendant in a negative light because he used steroids. For all these reasons, this Court finds that

the Defendant has failed to satisfy the second prong of Pierce.

       C. Prejudice

       Assuming arguendo that the Defendant could satisfy the second prong of Pierce, he fails

to show he was prejudiced by Attorney Palermo's actions. To satisfy the third prong of Pierce on

this issue, a Defendant must show that it was reasonably probable that if the limiting instruction

had been given, the jury's verdict would have been different. Commonwealth v. Cox, 983 A.2d

666, 689-690 (Pa. 2009). The Defendant argues that Attorney Palermo failure to request the

limiting instruction resulted in significant prejudice and that the steroid evidence was "extremely

inflammatory." Def.'s 2/27/15 Memorandum in Law at 3. Specifically, the Defendant asserts

that the steroid evidence portrayed him as a drug user and lawbreaker. The Defendant concludes

that the jury's verdict would have likely been different if the limiting instruction had been given

because his credibility in this case was essential and evidence of illegal drug use significant

damaged that. In support of this argument the Defendant cites Commonwealth v. Billa, 555 A.2d

835, 842 (Pa. 1989).



                                                 17
        In Billa, the Pennsylvania Supreme Court held that where evidence of a defendant's prior

criminal conduct or bad acts is admissible, that the defendant is entitled to a limiting instruction

explaining the purpose of that evidence. Id.at 842-843. If a trial counsel requests this limiting

instructing, and the court denies the request, it is reversible error. Id. In Commonwealth v.

Hutchinson, 25 A.3d 277, 305-306 (Pa.2011), our High Court provided the following summary

of the facts in Billa, stating:

                In Billa, we granted the appellant a new trial after concluding that
                his counsel was ineffective for failing to request a limiting
                instruction. The appellant had been found guilty of the first-degree
                murder of a sixteen-year-old girl with whom he had been
                attempting to establish a relationship. The trial court had admitted,
                over defense counsel's vigorous objection, testimony concerning a
                violent sexual assault on a different victim that had been
                committed by the appellant approximately two months before the
                murder. The two attacks bore numerous similarities, including the
                fact that both victims were young Hispanic females. Although we
                noted that the testimony of the sexual assault victim was vivid,
                graphic, highly prejudicial, and potentially emotional, we held
                that it was properly admitted because of its relevance to
                proving the appellant's motive and intent and the absence of
                accident. Nonetheless, we also held that trial counsel was
                ineffective for failing to request an appropriate limiting
                instruction. We recognized that the highly inflammatory testimony
                of the prior sexual assault victim "created the substantial danger
                that the jury could be swayed in its deliberations ... by this
                evidence showing [the} appellant's criminal character and his
                propensity to sexually assault young Hispanic females." In
                addition, we recognized that the evidence in question was not
                merely a fleeting or vague reference to the appellant's criminal
                record, but rather was extensive as well as inflammatory,
                comprising a substantial component of the Commonwealth's case
                and garnering an emphasis in closing argument. Accordingly, "
                [ a]n appropriate limiting instruction ... would not have increased
                the jury's awareness of the prior sexual assault, but it well might
                have placed its limited legal significance in proper
                perspective." We concluded that the Billa appellant's counsel was
                constitutionally ineffective for failing to request an appropriate
                limiting instruction as to the permissible use of evidence of the
                prior sexual assault, and we therefore awarded the appellant a new
                trial.


                                                  18
 (emphasis added) (internal citations omitted). The Billa Court determined that the reference to

the defendant's criminal record was not merely fleeting or vague, because it was found to be: (1)

extensive (2) inflammatory (3) emphasized by the Commonwealth in its closing argument and

(4) a substantial component of the Commonwealth's case. Billa, 555 A.2d at 843. In contrast, the

Commonwealth relies on Commonwealth v. Blystone, 725 A.2d 1197, 1204-1205 (Pa. 1999),

where the Pennsylvania Supreme Court found that trial counsel failing to object to a mere

passing reference of criminal activity did not result in prejudice where evidence of guilt was

overwhelming. The Commonwealth also cites Commonwealth v. Sam, 635 A.2d 603 (Pa. 1993)

and Commonwealth v. Rollins, 580 A.2d 744 (Pa. 1990) where the Pennsylvania Supreme Court

found that ineffective assistance claims were without merit because the defendants had failed to

prove prejudice.

         At the outset, this Court finds that the Defendant's contention that the steroid evidence

portrayed him as a lawbreaker and this somehow damaged his credibility to be particularly

unconvincing. On direct examination the Defendant admitted that he pied guilty in 2003 for

convictions for theft and conspiracy to commit robbery. N.T. Trial, 12/12/12, at 21-22. Thus, the

jury knew at a minimum that the Defendant was previously not a law abiding citizen. Thus, even

if the jury's decision was influenced by the fact that they believed the Defendant was a

lawbreaker, it is very unlikely they arrived at that conclusion because of the evidence the

Defendant used illegal drugs rather than his own admission of crimen falsi convictions.

       Regarding the case law cited by the parties, this Court finds the facts in the instant matter

are not completely analogous to either Billa or Blystone. Rather, this case likely falls somewhere

in between these two cases and their holdings. Despite argument from the Commonwealth, this

case is distinguishable from Blystone because it cannot be said that the Defendant's guilt was


                                                19
overwhelming. As the Defendant correctly highlights, this case came down to a credibility

contest between the Defendant and the victim. However, this case is also clearly distinguishable

from Billa. The references to the Defendant's alleged steroid use can hardly be considered as

"extensive or inflammatory" as the prior sexual assault victim's testimony was in Billa. Further,

the evidence was merely mentioned in the Commonwealth's closing argument, not emphasized

as it was in Billa. This Court does agree with the Defendant that the steroid evidence was a

substantial component of the Commonwealth's case. However, the prior criminal activity was so

analogous to the crime charged in Billa that our High Court was constrained to award a new trial

because it could not conclude "with any reasonable certainty that the jury would have returned

the same verdict of murder of the first degree had it been properly instructed." Billa, 555 A.2d at

842-843. In the instant matter the prior criminal or bad act was illegal drug use. The crimes

charged were aggravated assault and simple assault. Thus, this case is clearly distinguishable

from the factual circumstances of Billa. Additionally, the Defendant's credibility in this matter

may have already been cast in doubt in the minds of the jurors by his two previous crimen falsi

convictions. Despite not finding the evidence in this case necessarily overwhelming as was the

situation in Blystone, this Court does not believe there was a reasonable probability that the

outcome of the Defendant's trial would have been different had Attorney Palermo requested a

limiting instruction on the steroid evidence. Consequently, the Defendant has failed to prove

prejudice and meet the third prong of Pierce.

       II.     Jury Instruction on Justification

               A.      Arguable Merit

       At trial, Attorney Palermo requested the Court provide the jury with instructions for use

of non-deadly force in self-defense and defense of others. There was no request that the Court



                                                 20
provide instructions for the use of deadly force in self-defense or in defense of others. Defendant

concludes that the requested instructions were flawed because the jury may have believed that

the non-deadly force instruction provided a justification defense only to the charge of simple

assault and not the aggravated assault. Thus, he asserts that the instructions were misleading and

confusing to the jury. Additionally, Defendant asserts that counsel was ineffective for failing to

request an instruction that he had no duty to retreat in his own home. The Commonwealth

contends that when the instructions in this case are read as a whole and in context with the entire

trial, Attorney Palermo was not obliged to object to them and failure to do so did not cause the

convictions.

       It is undisputed that only the non-deadly force instruction for self-defense and defense of

others were given at trial. Section 9.501 of the Pennsylvania Criminal Jury Instructions states the

following for Justification: Use of Force/Deadly Force in Self-Defense when an issue is raised as

to the use of deadly force:

               1. The first matter you must consider in deciding whether the
                  Conunonwealth has met its burden in this regard is what kind
                  of force the defendant used in this instance. There are two
                  kinds, deadly and non-deadly. The Commonwealth drums here
                  that deadly force was used by the defendant and it must beyond
                  a reasonable doubt.
               2. Deadly force is force that, under the circumstances in which it
                  is used, is readily capable of causing death or serious bodily
                  injury.


The Defense of Others jury instruction features a parallel section. Defendant concludes that

these sections illustrate that the legislature intended both deadly and non-deadly to be read to the

jury when there was an open issue as to the degree of force used. Because the Defendant was

charged with aggravated assault, he asserts the Commonwealth had to prove beyond a reasonable

doubt that he caused serious bodily injury, necessitating a deadly force instruction. Defendant


                                                 21
concludes that the instruction given likely mislead the jury into believing the Defendant had only

a justification defense if his use of force was non-deadly. The Commonwealth acknowledges that

Attorney Palermo could have objected to the instruction in question. Certainly, having the jury

instructed on deadly force certainly would have informed the jury that the Defendant could have

employed either type of force depending on the situation. As such, this Court concludes that the

Defendant's claim has arguable merit and satisfies the first prong of Pierce.

                B.        Reasonable Strategy

        Despite satisfying the initial prong, the Defendant fails to show that Attorney Palermo

had no reasonable basis for not objecting to the justification instruction. At the PCRA hearing,

Attorney Palermo testified that he does not like the word deadly force being used at all during his

trials. N.T. PCRA Hearing, 5/4/15, at 87. He further testified that he believed that at most, simple

assault occurred in this case and an instruction on deadly-force was unnecessary and could have

confused the jury. Specifically, Attorney Palermo stated at the hearing that "if we won on self-

defense, it didn't matter what injury was caused." Id. at 103. Thus, it is clear that Attorney

Palermo's basis for not objecting to the instruction in question was based on his trial strategy that

this was a self-defense/defense of others case where no serious bodily injury occurred and the

Defendant used non-deadly force to aid himself and his sister. Unfortunately for the Defendant,

the jury did not agree.

        Additionally, as the Commonwealth highlights in a footnote in its brief, the Defendant

was convicted of both simple and aggravated assault. Therefore, if the jury found the Defendant

was justified at all, they would have acquitted him on the lesser charge. The Defendant argues

that the failure of the Court to instruct on if the Defendant had a duty to retreat or trial counsel's




                                                   22
failure to challenge the victim's testimony that he was hit ten times could have caused the jury to

find the Defendant guilty of simple assault. The Court finds these contentions unavailing.

        Finally, the argument that Attorney Palermo was ineffective for failing to request an

instruction about provocation and retreat is also meritless. Whether this instruction was to be

given was discussed on the record and Attorney Palermo testified at the hearing he felt the

instruction was unnecessary because this was a self-defense/defense of others case to him.

Again, Attorney Palermo feared giving such an instruction was unnecessary and could

potentially confuse the jury. Attorney Palermo argued throughout the trial that the Defendant

came to the aid of his sister and therefore the provocation or retreat of his home instruction was

not necessary. Consequently, this Court finds that Attorney Palermo did have a reasonable basis

for failing to object to justification, retreat and provocation jury instructions.

        III.    Failure to Object to Flight Instruction.

                A. Arguable Merit

        It is well established in our Commonwealth that a "trial court can use a

flight/concealment jury charge when a person commits a crime, knows that he is a suspect, and

conceals himself, because such conduct is evidence of consciousness of guilt, which may form

the basis, along with other proof, from which guilt may be inferred." Commonwealth v. Bruce,

717 A.2d I 033 (Pa. Super. 1988). Defendant alleges that the flight instruction given by Judge

Walsh at Petitioner's trial was improper for two reasons. First, Defendant argues that an essential

part of the instruction was not given. Additionally, Defendant avers that a flight instruction

should not have been given at all because the conduct alleged did not exhibit a consciousness of

guilt or intent to evade arrest.

        At trial, the following flight instruction was given:



                                                   23
               There was also evidence tending to show, and this came from
               Trooper Shearer, that the defendant hid from police when they
               tried to serve an arrest warrant on him. The Defendant, of course,
               maintains that he remained in his apartment because he was
               sleeping. The credibility, the weight, and the effect of this evidence
               is for you to decide.

               Generally speaking, when a crime has been committed and a
               person thinks that he is or may be accused of committing it and he
               flees or conceals himself, such flight or concealment is a
               circumstance tending to prove that the person is conscious of guilt.
               Such flight or such concealment does not necessarily show
               consciousness of guilt in every case.

               A person may flee or hide from some other motive and may do so
               even though he or she is innocent. Whether the evidence of flight
               or concealment in this case should be looked at as tending to prove
               guilt, depends on the facts and circumstances of this case and upon
               the motives that may have prompted the flight or concealment of
               the defendant.

N.T. Trial, 12/12/12, at 207-208. However, the Pennsylvania Standard Jury Instruction for

consciousness of guilt, flight, concludes with the following instruction: "You may not find the

defendant guilty solely on the basis of evidence of flight or concealment." See Pa Suggest

Criminal Jury Instructions (Crim.)§ 3.14. (emphasis added). Defendant correctly notes that flight

alone is insufficient to support a conviction of a crime. See Commonwealth v. Wilamowski, 633

A.2d 141 (Pa. 1993).

       It is undisputed by the parties, that the flight instruction read at trial was missing the final

portion of the standard instruction. The Commonwealth argues that when the instruction is read

as a whole it is adequate regardless. The Defendant disagrees and cites a recent non-precedential

decision by the Superior Court in support of his argument. We begin by noting that pursuant to

Superior Court Internal Operating Procedure Section 65.37 except in circumstances related to

law of the case, res judicata, and collateral estoppel, "an unpublished memorandum decision

shall not be relied upon or cited by a court or a party in any other action or proceeding." See 210


                                                  24
Pa. Code§ 65.37. However, because the Defendant cites and discusses at length this case on this

issue, we find it imperative to at least review this unpublished decision.

        In Commonwealth v. Rivera-Torres, a panel of the Superior Court reversed a defendant's

third degree murder conviction based on an improper flight instruction. See 337 MDA 2014 (Pa.

Super. December 4, 2014). Specifically, the trial court in Rivera-Torres instructed the jury that

"you may, however, find the defendant guilty solely based on the evidence of flight or

concealment." (emphasis added). The trial court noticeably left out the essential word not. In

affirming the trial court's determination that the Defendant was entitled to a new trial, the

Rivera-Torres panel stated:

                Once the court found that it omitted "not" from the flight
                instruction, it properly awarded a new trial to Rivera-Torres.
                Rivera"Torres clearly had the right to a jury instruction that
                flight alone could not establish his guilt. Wilamowski, supra.
                Trial counsel had no reasonable basis for failing to object to an
                instruction that flight alone could establish his guilt. Finally, the
                instruction contained fundamental error, since it led the jury to
                believe that Rivera-Torres' flight after the shooting was itself
                sufficient to establish his guilt.


Id. at 6-7. (emphasis added).

         The Commonwealth asserts that this Court should distinguish the instant case from

Rivera-Torres because the instruction in Rivera-Torres was clearly erroneous and prejudicial but

that "the facts are nowhere close to what happened here." See Comm.'s Brief at 14. Since the

decision was announced in December of 2014, no published or non-published decisions have

cited to it.

        Resolution of this ineffective assistance claim rests on the initial prong of Pierce and

whether the Defendant's claim has arguable merit. The record is clear that Attorney Palermo was

unaware at trial that the instruction was missing the final portion of the standard instruction.


                                                  25
Additionally, Attorney Palermo objected at trial to Trooper James Shearer using the word flee

but did not object to the flight instruction itself. N.T. Trial, 12/11/11, at 280. Furthermore, there

would be no reasonable strategy for not objecting to a jury instruction that would potentially

allow the jury to find the Defendant guilty on flight alone.

       Turning to the arguable merit prong of Pierce, this Court concludes that the instant matter

is distinguishable from the Superior Court's non-published decision in Rivera-Torres. We are

unpersuaded by the Defendant's argument that Rivera-Torress illustrates how the Superior Court

would view the omission of the final part of the flight instruction at the heart of the instant

matter. Unlike the trial judge in Rivera-Torress, Judge Walsh did not specifically incorrectly

instruct the jury that they could find the Defendant guilty based solely on flight. Rather than an

affirmative instruction that the jury could find the Defendant guilty based solely on flight, Judge

Walsh simply did not instruct regarding this topic. Ultimately, resolution of this issue comes

down to if the affirmative error in Rivera Torres and the omission in the instant matter regarding

the flight instruction have the same effect. This Court finds that they do not and we agree with

the Commonwealth that that the instruction read as a whole is an adequate and accurate

statement of the law. Consequently, the Defendant's argument on this issue is without merit.

          In addition to this argument on the flight instruction, Defendant also avers that the

instruction was erroneous because there was no evidence of flight presented at trial. "The case

law on the issue of flight is very clear and it requires the defendant have knowledge that he is

wanted in connection with the crime committed." Commonwealth v. Jones, 378 A.2d 1245, 1253

(Pa. Super. 1977). "[W]hen a person commits a crime, knows that he is wanted therefor, and

flees or conceals himself, such conduct is evidence of consciousness of guilt, and may form the




                                                  26
basis [ of a conviction] in connection with other proof from which guilt may be inferred."

Commonwealth v. Clark, 961 A.2d 80, 92 (Pa. 2008). At trial, Trooper Shearer testified:

               Q: Is it true that you ended up making an arrest of Dustin Bailey?
               A: Yes, that's correct.
               Q: Can you tell us did you go out to his house again on Roxbury
               Road to make that arrest?
               A: We did.
               Q: Can you tell me about the circumstances of that arrest? What
               happened when you arrived at the scene?
               A: Upon arrival we walked up the stairs to the residence, knocked
               on his front door, announced our presence, that we needed to talk
               to him and he refused to answer the door. However, we could hear
               him inside the residence. We could hear voices. We could hear him
               walking around. We could hear objects being moved around. We
               continued to knock and we continued to not receive an answer.



               A: We weren't going to forcibly enter so we left the premise and
               set up a perimeter around his residence in an attempt to observe
               [the defendant] leaving the residence.
               Q: Did he in fact leave the residence shortly after you set up this
               perimeter?
               A: Yes.
               Q: And what did you see him do?
               A: He got into his vehicle and attempted to flee the area.
               Q: When you say flee, what made you conclude that he was trying
               to flee?
               A: He obviously knew we were there. He knew we wanted to talk
               to him.

N.T. Trial, 12/11/12 at 278-280. At this point, Attorney Palermo objected to the word flee being

used arguing that there had been no evidence of flight. Judge Walsh sustained the objection and

instructed the jury "not [to] consider the word flee. We're going to have a description of what

happened but you should not consider the word flee." Id. at 280.

          Following the objection, Trooper Shearer further testified:

               Q: Can you describe exactly what [the Defendant] did when he
               came out of his residence and got into his car?



                                                27
                A: He exited his residence. I observed him look around to see if he
                could observe a police presence at which point he entered his
                vehicle and attempted to quickly leave the area.
                Q: How could you tell he was trying to leave?
                A: He got in his vehicle and immediately exited the vicinity.
                Q: Did he actually put the car- could you see him actually turning
                the car on?
                A: Yeah. He started the vehicle and began to leave the driveway.
                Q: And would you say at a high rate of speed?
                A: Higher than normal, yes, ma'am.

Id. at 280-282. The Defendant argues that trial counsel should have objected to flight instruction

being read to the jury at all. Specifically, he points to the fact that trial counsel objected to

the word "flee" and that objection was sustained. Id. at 280. Further, Defendant highlights that he

was not leaving the scene of the crime and that his conduct of leaving the house after the incident

and driving down the street "is normal behavior [which] is not indicative of trying to run from

the cops." See Def.' s Amended PCRA Pet. at 13.

           This Court also finds Defendant's second contention regarding the flight instruction to

be without merit. In support of his argument, Defendant cites Clark, which stated a flight

instruction is generally appropriate where a defendant flees the scene of the crime. See Clark,

961 A.2d at 92. However, there is no requirement that the Defendant flee the scene of the crime

to necessitate a flight instruction and instead the Defendant must only commit a crime, know he

is wanted therefor, and attempt to flee or conceal himself to warrant a flight instruction to show

consciousness of guilt. The testimony by Trooper Shearer illustrates that the Defendant actually

did attempt to flee as well as conceal himself which warranted a flight instruction. Specifically,

Trooper Shearer testified that after police set up a perimeter, the Defendant exited the residence

and looked around before entering his vehicle. The Defendant then attempted to exit the area at a

high rate of speed before he was stopped by police. Such testimony is sufficient to justify an




                                                   28
inference that Defendant was attempting to flee from police after they knocked on his door and

asked to speak with him.

           Additionally, Trooper Shearer testified that he and two additional troopers announced

their presence upon arriving at the Defendant's residence, the location where the alleged crime

occurred, and instructed the Defendant they needed to talk to him. Further, according to the

testimony of Trooper Shearer, the Defendant failed to open the door despite the fact troopers

could hear voices and the Defendant walking and moving objects around in the residence.

Therefore, it is not reasonable to conclude that the Defendant did not know he was wanted by

police regarding the incident that occurred in his residence just a few nights prior. The record is

clear that a flight instruction was warranted and proper in this case. As such, the Defendant's

argument is without merit. It should be noted that the flight instruction in this case emphasized

that it would be up to the jury to determine if it believed Trooper Shearer's testimony that the

Defendant hid from police or to believe the Defendant's testimony that he was merely sleeping

in his apartment. This credibility determination was for the jury to make and was clearly covered

by the instruction.

        IV.     Failure to Obtain Steroid Expert

        A. Arguable Merit

        In his fourth issue, the Defendant raises multiple ineffective assistance of counsel claims.

First, Defendant asserts that Attorney Palermo was ineffective for failing to secure a steroid

expert for trial. Second, he asserts Attorney Palermo was ineffective for failing to keep the

steroid evidence out via a pretrial motion supported by an expert opinion. Prior to trial, Attorney

Palermo filed a Motion in Limine requesting that the Court exclude any evidence regarding the

Defendant's steroid use. Ultimately, Judge Walsh allowed the Commonwealth to introduce



                                                 29
steroid evidence to establish motive but not to "blacken the character of the Defendant." See

Order, 5/4/2012. At trial, Dr. Pierre Turchi's testified for the Commonwealth. Specifically, on

direct, Dr. Turchi testified to the following regarding steroid use:

                Q: Finally, Dr. Turchi, and this is an all together [sic] different
                subject. I'd like to talk to you a little bit, very briefly, about steroid
                use. Have you had the opportunity to receive any training or read
                any literature about steroid use?
                A: Yes.
                Q: And would it be fair to say that use of steroids can cause a
                person to become more aggressive than they normally are?
                A: Most definitely, yes.
                Q: If hypothetically speaking, if someone took steroids and then
                had alcohol on top of that, would that change the aggression in any
                way?
                A: It would make it far worse because alcohol removes the
                inhibition. We are less shy when we drink a little bit, so if you add
                steroids then alcohol that is a bad combination.
                Q: In all fairness, sir, to your knowledge, you've never treated
                Dustin Bailey as patient; correct?

                A: Yes, Oh, I'm sorry, excuse me. Yes, correct.


N.T. Trial, 12/11/12, at 237-238. These four questions represent the entirety of Dr. Turchi's

direct testimony concerning steroids. ( emphasis added). On cross-examination, Dr. Turchi

admitted that the last time he attended a seminar or read some publication about steroids was five

or six years ago. Id. at 239. Dr. Turchi also confirmed that he had not examined any blood from

the Defendant and that numerous factors could be combined with alcohol which could lead to a

"bad result." Id. at 240.

        The Defendant alleges that Attorney Palermo should have utilized an expert to combat

the steroid testimony of Dr. Turchi. Specifically, Defendant asserts that an expert, such as Dr.

Harrison Pope, M.D., could have testified at trial to show that there was wholly insufficient

evidence to conclude the Defendant's motive in this crime was steroid use. Dr. Pope's



                                                    30
credentials, as provided in his C.V., are certainly impressive. See Def. 's Amended PCRA Pet., at

Appendix C. Furthermore, there is little doubt that compared to Dr. Turchi, the victim's family

physician, Dr. Pope possess significantly more knowledge and experience regarding steroid use

in general and particularly use of anabolic-androgenic steroids. ("AAS").

        When raising an ineffective assistance of counsel claim for failure to call a potential

witness, the Pennsylvania Supreme Court has held that a PCRA petitioner satisfies the

performance and prejudice requirements of Pierce by showing:

               "(l ) the witness existed; (2) the witness was available to testify for
               the defense; (3) counsel knew of, or should have known of, the
               existence of the witness; (4) the witness was willing to testify for
               the defense; and (5) the absence of the testimony of the witness
               was so prejudicial as to have denied the defendant a fair trial."

Commonwealth v. Johnson, 966 A.2d. 523, 536 (Pa. 2009). In the instant matter, the parties

stipulated that defense expert Dr. Pope existed, was available to testify, and that trial counsel

knew or should have known about his identity. Thus, to satisfy the first and third prongs of

Pierce the Defendant must show that the absence of Dr. Pope's testimony was so prejudicial that

it deprived the defendant of a fair trial. In addressing the merit prong first, this Court finds that

Attorney Palermo could have chosen an expert such as Dr. Pope to effectively contradict the

steroid testimony of Dr. Turchi. Thus, the first prong of Pierce has been satisfied.

       B. Reasonable Strategy

       The Commonwealth does not appear to dispute the initial prong Pierce on this issue.

Rather, the Commonwealth's argument stresses that Attorney Palermo had a reasonable strategy

when he decided not to a call an expert witnesses of his own to refute any testimony by Dr.

Turchi concerning steroids. This Court agrees. At trial, it is clear that Attorney Palermo's

strategy was to impeach Dr. Turchi regarding his lack of knowledge on the subject of steroid use.



                                                  31
When asked at the PCRA hearing about his knowledge of the anticipated nature of Dr. Turchi's

testimony and his trial strategy in response, Attorney Palermo testified:

               I took it as he was a family doctor coming in to testify to the
               victim's injuries. Iunderstood him to be the treating physician.
               And he was--1 think he had reviewed documents or something
               about steroid use.

               But our trial plan was basically impeachment which I think we
               tried to do at trial, if I recall correctly, on his lack of
               knowledge about the subject matter. And basically spatially it
               bad been some years since he looked at anything about this
               topic.

N.T. PCRA Hearing, 5/4/15, at 68. (emphasis added).

       As correctly highlighted by the Commonwealth, our High Court has held that it is an

apodictic rule that counsel is not ineffective merely because he or she does not a call medical or

forensic specialist to present testimony which would critically evaluate the expert testimony

presented by the prosecution. See Cox, 983 A.2d at 691. Rather than calling an expert or

forensic specialist in some circumstances, trial counsel may seek to cross-examine a

prosecution's witness to elicit helpful testimony. See Commonwealth v. Smith, 675 A.2d 1221

(Pa. 1996) ( counsel not ineffective for failing to call expert witness and instead "cross-examining

all of the Commonwealth's expert witnesses in an attempt to establish an accidental death theory

and to explore the soundness of the prosecution's theory."(emphasis added)). The

Commonwealth also cites Commonwealth v. Copenhefer, 719 A.2d 242, 253 (Pa. 1998), and

Commonwealth v. Yarris, 549 A.2d 513, 529 (Pa. 1988), in support of this proposition.

       In response to the various case law put forth by the Commonwealth, the Defendant avers

that none of these cases are relevant to the instant matter: Instead, Defendant believes his case

"presents an exceptional situation where the Commonwealth presented scientific testimony via a

non-expert that was scientifically inaccurate." Def.' s Brief at 16. Defendant continues by

                                                 32
alleging that cross-examination has the limited purpose of being used to impeach. Despite this

contention, in some circumstances cross-examination may also be used to elicit helpful

testimony from a witness of the opposing party. Further, for reasons that will be described in

detail below, this Court does not find the Defendant's case is one which presents the exceptional

situation the Defendant alleges. Defendant's contention that Attorney Palermo failing to

challenge inaccurate testimony with an expert was clear error and not a strategy is wholly

without merit. Attorney Palermo clearly had a trial strategy and that was to cross-examine Dr.

Turchi with his lack of knowledge about the subject of steroid use.

       Next, this Court must determine if the Attorney Palermo's decision to cross-examine Dr.

Turchi instead of calling an expert witness of his own such as Dr. Pope was reasonable.

(emphasis added). This Court finds that Attorney Palermo's cross-examination in this case was

reasonable and was in fact effective regardless of the jury's verdict. Counsel's chosen strategy

will not be found to have lacked a reasonable basis, as the second prong of the test for ineffective

assistance of counsel, unless it is proven that an alternative not chosen offered a potential for

success substantially greater than the course actually pursued. See Commonwealth v. Williams,

899 A.2d 1060 (Pa. 2006). Trial counsel's strategy is not measured through hindsight against

alternatives not pursued, so long as trial counsel had a reasonable basis for the decision made. Id.

       Attorney Palermo's reasoning for deciding to cross-examine Dr. Turchi was that he

believed that Dr. Turchi's knowledge on steroids was borderline ridiculous and embarrassing.

Specifically, when asked at the PCRA hearing why he chose this approach instead of calling an

expert, Attorney Palermo testified:



               [Attorney Palermo]: My reason was factual. And this case was in
               my opinion very weak for the Commonwealth. It was kind of


                                                 33
              thrown together at the last minute, this whole steroid thing. In fact,
              I think it seemed like the first time I heard this actual allegation
              was in response to my motion so that at this time, there had been--
              now we're a couple days before trial at this point.

              There had been no allegation that he was under the influence of
              steroids. Ihad knowledge from discovery that his blood wasn't
              tested. So we were just going to wait for this expert to come to trial
              and impeach him on the stand, which I believe we did or tried to
              do.

N.T. PCRA Hearing, 5/4/15, at 71. Further, on cross-examination, Attorney Palermo testified:

              Q: And is it fair to say that when it came to the steroid use, your
              strategy during trial was to focus on the cross examination of Dr.
              Turchi because you felt he was not credible or lacked knowledge
              on the subject?

              A: Yeah. I think it teetered on embarrassing, his testimony
              about his knowledge.

               [The Court] Q: I'm sorry. What?

              A: Teeters on embarrassing almost his knowledge of steroids. I
              think=again I'm trying to remember. But it was=he hadn't read
              anything on it in five to six years or something like that.



              Q: So once again, what was exactly your strategy with regard to
              dealing with the steroid issue?

              A: That we weren't going to make a big deal out of it. I thought it
              was reaching on your office's part to try to tie in the steroids to this
              case. I thought we had a more believable scenario, this
              gentleman had attacked Mr. Bailey's sister and he went to her aid.
              That's coupled with the knowledge that this Megan Millhouse
              saying that you meet a guy that night, he says, Hey, you want to
              see my steroid kit?

               It didn't pass the smell test. It was incredible testimony.



Id. at 96, 99. (emphasis added). This testimony by Attorney Palermo is consistent with



                                                 34
statements he made during his closing argument at trial. See N.T. Trial, 12/12/12, at 145-146. All

of these statements by Attorney Palermo make it indisputable that his reasoning for choosing to

cross-examine Dr. Turchi was because of the lack of knowledge he had on the topic of steroids

and the belief that the steroid testimony linking the Defendant was unbelievable. His chosen trial

strategy was clearly reasonable given these facts. The record supports that Attorney Palermo had

a reasonable basis for deciding to cross-examine Dr. Turchi rather than to call an expert to

highlight the steroid issue further.

        Finally, this Court would note that Attorney Palermo executed his trial strategy by

extensively cross-examining Dr. Turchi about his lack of knowledge regarding steroid use in

general and as well as specifically related to the Defendant. In reviewing the trial transcript,

Attorney Palermo's cross-examination of Dr. Turchi appears quite effective. Unfortunately for

the Defendant, the jury was unpersuaded, but as pointed out by the Commonwealth, that fact is

irrelevant. See Commonwealth v. Colavita, 993 A.2d 874, 895 (Pa. 2010). Because this Court

finds Attorney Palermo had a reasonable basis for the trial strategy he employed on this issue, we

decline to address the final prong of Pierce. Further, because we find Attorney Palermo's

decision and actions to be reasonable we also reject Defendant's additional argument that

Attorney Palermo was ineffective for failing to keep the steroid evidence out via a pretrial

motion supported by an expert opinion.

       V.       Failure to Object to Dr. Turchi Testifying as an Expert Witness

       As the three prongs of Pierce are much more interwoven on Defendant's fifth issue the

Court will address them simultaneously. At the outset, Defendant correctly notes that Attorney

Palermo stated at the PCRA hearing that Dr. Turchi "was never formally identified as an expert

witness." N.T. PCRA Hearing, 5/4/15, at 69. Defendant extrapolates this into contending that



                                                  35
Attorney Palermo was ineffective for failing to object to Dr. Turchi's testimony regarding

steroids because such testimony was inadmissible because Dr. Turchi was not qualified as an

expert and lacked the expertise to even be qualified. See Def.'s Amended PCRA Petition at 15-

16. Similar to the Defendant's fourth issue, the Commonwealth highlights that it is reasonable

for trial counsel to seek to impeach a witness's credibility through cross-examination as opposed

to objecting to the witness's testimony. See Commonwealth v. Robinson, 682 A.2d 831, 835 (Pa.

Super. 1996). In response, the Defendant attempts to distinguish Robinson because the evidence

in that case was relevant and admissible. Id. at 835. In contrast, Defendant asserts that Dr.

Turchi' s testimony about steroids was inadmissible because he was not an expert in that field and

that his opinion is outside the knowledge of a lay person without using a methodology generally

accepted in the relevant field. Thus, according to the Defendant, the testimony of Dr. Turchi

regarding steroids violated the Pennsylvania Rule of Evidence. See Pa.R.E. 702.10

           Although the Defendant is correct Dr. Turchi was not formally qualified as an expert, he

was asked questions regarding his career and credentials at trial. See N.T. Trial, 12/11/12, at 221.

At the outset of his direct examination Dr. Turchi testified that he worked at Mercersburg Family

Care as a physician in the family care practice program. Id. Additionally, he testified he had been

working at the practice since January of 2011 and began practicing as a doctor in general in

1983. Id. Both the Defendant's Amended PCRA Petition and his Brief following the PCRA

hearing appear to allege that the Commonwealth presented Dr. Turchi's testimony about steroids

10
     Pa. R.E. 702, Testimony by Expert Witnesses states:

                    A witness who is qualified as an expert by knowledge, skill, experience,
                    training, or education may testify in the form of an opinion or otherwise if:

                    (a) the expert's scientific, technical, or other specialized knowledge is beyond
                    that possessed by the average lay person;
                    (b) the expert's scientific, technical, or other specialized knowledge will help the
                    trier of fact to understand the evidence or to determine a fact in issue; and
                    (c) the expert's methodology is generally accepted in the relevant field.

                                                            36
as evidence that the Defendant committed an isolated, non-triggered act of violence to explain

motive. The Defendant's expert, Dr. Pope, explains that AAS cannot, without some other

triggering factor, motivate violent behavior. See Def.'s Amended PCRA Pet. at 14, Appendix B ·

at 3.

        However, at no point did Dr. Turchi testify that use of steroids could do this. A thorough

review of Dr. Turchi direct testimony reveals that he answered precisely four questions regarding

steroids. See N.T. Trial, 12/11/12, at 221-222. The first question Dr. Turchi was asked was ifhe

had read any literature or received any training about steroids, to which he stated he had. Id. at

237. Dr. Turchi was effectively cross-examined on this answer by Attorney Palermo as he was

forced to admit that he had not reviewed any literature or received any training on steroids in

over "five or six years." Id. at 239-240. Second, Dr. Turchi was asked "would it be fair to say

that use of steroids can cause a person to become more aggressive than they normally are?" to

which he answered "most definitely yes." Id. at 237. Notably, the question includes the word

can. Undoubtedly, a plethora of different substances, situations, or factors can cause a person to

become more aggressive than they normally are. As a doctor, Dr. Turchi was certainly qualified

to opine on many of these factors. Id. at 239. Attorney Palermo again effectively cross-examined

Dr. Turchi by eliciting an opinion by Dr. Turchi that many things, besides steroids, can "cause a

bad result." Id. Despite the Defendant's classification otherwise, Dr. Turchi did not testify that

steroids, without other triggering factors, could motive violent behavior. (emphasis added).

Rather, Dr. Turchi opined that steroids were one factor that could cause a person to become more

aggressive. Such an opinion is not "inaccurate testimony." Defendant highlights that Dr. Pope

states that AAS cannot be cited as a stand-alone explanation for a violent acts, that lay people

have an improper idea about the term "roid rage," and that individuals using AAS do not erupt



                                                 37
into violence spontaneously like someone having a heart attack or a seizure. See Def.'s Amended

PCRA Pet. at 15, Appendix Bat 3. Again, this is was not the testimony of Dr. Turchi, who

simply stated steroids could cause a person to be more aggressive than they normally are.

       In his third answer regarding steroids on direct examination, which was a hypothetical,

Dr. Turchi opined that if you combined steroids and alcohol together that would be "a bad

combination." See N.T. Trial, 12/11/12, at 237-238. Once again, the Defendant's characterization

that this testimony supports an assertion by Dr. Turchi that AAS causes random, spontaneous

violence is misleading and inaccurate. One could argue that combining just about anything with

alcohol, especially something such as steroids, is a "bad combination." Finally, in her fourth

question on direct, Attorney Sulcove asked a question that actually strengthened the Defendant's

case, essentially seeking confirmation that Dr. Turchi had never had the Defendant as a patient or

reviewed any of his blood work. Id. at 238. Consequently, even if the Defendant could prove

arguable merit and that Attorney Palermo had no reasonable basis for not objecting to Dr. Turchi

testimony regarding, the Defendant fails to prove he was prejudiced from this minimal amount

and general testimony on steroids. As such, Defendant's argument on this issue is without merit.

       VI.     Failure to Obtain a Stenographer for the Preliminary Hearing

               A. Arguable Merit

       In his sixth issue, Defendant argues that his preliminary hearing counsel, Attorney

Christopher Reibsome, provided ineffective assistance of counsel because he failed to obtain a

stenographer at the Defendant's preliminary hearing. Defendant argument stems from notes

taken at the preliminary hearing by Attorney Reibsome and Attorney Clint Barkdoll who

represented bis sister and co-defendant, Billy Jo Bailey. Specifically, Defendant highlights a

discrepancy between the victim's testimony at the preliminary hearing and trial regarding the



                                                38
number of times he alleges he was struck in the head by the Defendant. At the PCRA hearing,

both Attorney Reibsome and Attorney Barkdoll testified that their notes from the preliminary

indicate that the victim testified that he was hit two or three times in the face with a closed face.

N.T. PCRA Hearing, 5/4/15, at 18-20, 27. At trial, the victim testified:

       Q: Do you have an approximate number oftimes he hit you in the head?
       A: No. A lot.
       Q: More than three times?
       A:Yes.
       Q: More than five times?
       A:Yes.
       Q: More than ten?
       A: Probably, yes.

N.T. Trial, 12/11/12, at 78.

       Defendant asserts that this discrepancy in testimony shows that the victim intentionally

changed his story at trial and provided false testimony. However, because there was no

preliminary hearing transcript, Defendant concludes that the victim could not be impeached at

trial with these prior inconsistent statements. Consequently, Defendant argues that Attorney

Reibsome was ineffective for failing to obtain a stenographer at the preliminary hearing to ensure

obtaining a transcript of the procedure would be possible.

       The Commonwealth asserts that there is no constitutional right to a preliminary hearing at

either the federal or in Pennsylvania. See Coleman v. Alabama, 399 U.S. 1 (1970);

Commonwealth v. Ruza, 511 A.2d 808, 810 (Pa. 1986). In Pennsylvania, guidance on

preliminary hearings is drawn from Pennsylvania Rule of Criminal Procedure 542. Specifically,

Pa. R. Crim. P. 542(C) states that:

               (C) The defendant shall be present at any preliminary hearing
               except as provided in these rules, and may:

               (1) be represented by counsel;



                                                 39
               (2) cross-examine witnesses and inspect physical evidence offered
               against the defendant;
               (3) call witnesses on the defendant's behalf, other than witnesses to
               the defendant's good reputation only;
               (4) offer evidence on the defendant's own behalf, and testify; and
               (5) make written notes of the proceedings, or have counsel do
               so, or make a stenographic, mechanical, or electronic record of
               the proceedings.


(emphasis added). Finally, the Commonwealth notes that "any deficiencies in procedures at the

preliminary hearing are cured by trial where a criminal defendant is found guilty beyond a

reasonable doubt." Comm.'s Brief at 18 citing Ruza, 511 A.2d at 810.

       After careful consideration, this Court agrees with the Commonwealth. Nowhere in Rule

542 is an affirmative requirement that defense counsel "obtain a stenographic record" of the

proceeding. To the contrary, defense counsel is empowered with choosing between a variety of

options including making written notes or having a stenographic or electronical of the

proceedings made. In the instant matter, Attorney Reibsome apparently decided against

requesting a stenographic record of the proceedings and instead chose to take his own notes.

Notably, Attorney Barkdoll also did not request a stenographer for the preliminary hearing while

he was representing Billy Jo. At the PCRA hearing, Attorney Barkdoll confirmed that it was

often the case that a stenographer may not be available to transcribe every preliminary hearing.

See N.T. PCRA Hearing, 5/4/15, at 21.

      Defendant contends that he has a right under Pa. Crim.R'P, 542(C)(5) to a stenographic

record of his preliminary hearing. Defendant contends that he requested that Attorney Reibsome

retain a stenographer but he refused and instead simply took handwritten notes. At the PCRA

hearing, Attorney Reibsome directly contradicted this hollow allegation testifying:




                                                40
                Q: It's also possible I believe you said that you may have actually
                wanted a stenographer but there wasn't one available. Is that a
                possibility?

                A There's that possibility. I don't recall whether one is available. I
                know I didn't file for one. But I don't know.

                Q If the Defendant had requested that a stenographer be present for
                the preliminary hearing, would you have ignored that request?

                A: No. I would have at least filed something.

Id. at 37. (emphasis added). In contrast, Defendant presented absolutely no evidence at the

PCRA supporting this baseless allegation contained within his Amended PCRA Petition.

Defendant also fails to present any Pennsylvania case law which has ever found that an attorney

was ineffective for taking handwritten notes rather than obtaining a stenographer and a transcript

of a preliminary hearing. Quite simply, Attorney Reibsome was under no affirmative duty to

request a stenographic record of the preliminary hearing and the Defendant presented no

evidence at the hearing to show that he requested one. Thus, we find the Defendant's argument

on this issue lacks arguable merit and fails the first prong of Pierce.

        VII.   Failure to Obtain Prior Counsel's Notes from PreliminaryHearing

               A. Arguable Merit

       Next, Defendant contends that Attorney Palermo was ineffective because he failed to

request and use the notes Attorney Reibsome made at the preliminary hearing at trial. At the

PCRA hearing, Attorney Palermo testified that although he did not ask Attorney Reibsome for

his preliminary hearing notes after taking over the case, he did have an outline of them which he

used at trial. See N.T. PCRA Hearing, 5/4/15, at 92. Similar to the previous issue, Defendant

argues Attorney Reibsome's notes state the victim testified at the preliminary hearing that he was

hit two or three times. He also highlights that Ms. Millhouse testified at the preliminary hearing



                                                 41
 that she had "no drinks" while at the Defendant's house.11 Defendant concludes by asserting that

 if trial counsel had used the notes of Attorney Reibsome he would have been able to impeach

 these witnesses when they testified differently at trial.

         Interestingly, Attorney Palermo was not asked to extrapolate at the hearing on what his

 outline contained or from where it was obtained. When directly asked by defense counsel at the

 PCRA hearing if he knew the testimony at the preliminary hearing, Attorney Palermo stated that

 he had an outline of it. His affirmative answer suggests he was well aware of the preliminary

hearing testimony. This Court finds that Attorney Palermo's use of an outline of the preliminary

hearing notes was sufficient in this matter and the Defendant's claim lacks arguable merit. This

is strengthened by possible issues regarding the deciphering of Attorney Reibsome's notes.

When Attorney Reibsome was asked if the notes were his handwriting he answered "[y]eah it

looks bad enough. So yeah." N.T. PCRA hearing, 5/4/15 at 26. Given Attorney Reibsome's own

admission about the quality of his handwriting, Attorney Palermo may have reasonably decided

an outline of the notes was superior for purposes of trial. Finally, this Court also does not

believe Defendant could satisfy the prejudice prong on this issue.

         VIII. Failure to Object to the Prosecutor'sClosing Argument

                  A. Arguable Merit

         In his eighth issue, Defendant contends that Attorney Palermo was ineffective for failing

to object to statements made by Attorney Sulcove in her closing argument. Defendant alleges

that an objection was necessary because Attorney Sulcove "improperly bolstered her own

witness's testimony by offering broad opinions about their credibility." Def. 's Amended PCRA

Pet. at 29. Furthermore, the Defendant alleges that Attorney Sulcove improperly opined about

11
   On cross-examination by Attorney Barkdoll, Ms. Millhouse testified that she had maybe had one or two drinks at
the Defendant's house. N.T. Trial, 12/11/12, at 169. Thus, even if this Court were to find that the Defendant could
satisfy the first two prongs of Pierce, Defendant would wholly fail to show prejudice on this point.

                                                        42
the Defendant and codefendant's testimony and credibility. Id. Specifically, Defendant

emphasizes that Attorney Sulcove told the jury that Billy Jo's testimony12 was "highly

incredible'' and that "you should toss out everything she said based on that, ladies and

gentlemen." N.T. Trial, 12/12/12, at 184. Additionally, Defendant takes issue with other remarks

by Attorney Sulcove where she stated that the victim and Ms. Millhouse were not lying in this

case but instead the Defendants were. Id. at 192. Finally, Defendant argues that Attorney

Sulcove's characterization of his testimony that contradicted that of Trooper Shearer's testimony

as "malignant garbage" was improper. Id. at 178-179.

               The Pennsylvania Supreme Court has made it clear that "a prosecutor may not offer

his personal opinion as to the guilt of the accused either in argument or in testimony from the

witness stand. Nor may he or she express a personal belief and opinion as to the truth or falsity of

evidence of defendant's guilt, including the credibility of a witness." Commonwealth v. D 'Amato,

526 A.2d 300, 309 (Pa. 1987) (internal citations omitted). Defendant cites three cases in support

of his argument that Attorney Sulcove's statements were improper in this matter and that

Attorney Palermo should have lodged an objection. The first case is Commonwealth v. Potter,

285 A.2d 492 (Pa. 1971). In Potter, the defendant was convicted of first degree murder and

robbery. Id. On appeal, the defendant argued that he was entitled to a mistrial based on a

prejudicial statement made by the prosecutor during cross-examination. Id. On cross-

examination, the prosecutor asked the Defendant why he had not told his public defender about

marks on his face alleged to have been the result of being beaten up by police. Id. The following

exchange then occurred:

               Q: Yes, why not?
               A: He wasn't concerned about any marks on my face.
               Q: I suggest to you, Mr. Potter,

12
     Billy Jo's testimony supported the Defendant's theory of self-defense/defense of others.

                                                            43
          A: You suggest to me what?
          Q: I suggest to you that the reason that you didn't say anything about it is because
          what you have said about being beaten by the police is a malicious lie like all the
          rest of your testimony.
          A: No it is not.

Id. Trial counsel for the defendant then objected. Id. In reversing a denial of a mistrial by the

trial court, the Pennsylvania Supreme Court stated that the prosecutor by branding the

defendant's testimony as a malicious lie "exceeded the permissible bounds of cross-

examination." Potter, 285 A.2d at 493. Further, the Potter Court found that such statements

resulted in the highly prejudicial opinion of the defendant's credibility by the prosecutor which

impeded on the jury's exclusive function of assessing the credibility of a witness. Id.

Consequently, our High Court vacated and granted a new trial.

           In Commonwealth v. Kuebler, 399 A.2d 116 (Pa. Super. 1979), the defendant was

convicted of murder, aggravated assault and recklessly endangering another. In his closing

argument, the prosecutor made the following statement:

               I submit to you, members of the Jury, that the defendant is not
               right, and everything that she said from that stand, and in every
               major respect concerning this case was a big lie."

Id. at 117. Finding that the defendant's credibility was critical to asserting a proper defense, the

Kuebler Court found that the characterization of her testimony by the prosecutor as a "big lie"

was highly prejudicial and warranted a new trial. Id. at 119.

          Finally, the Defendant cites Commonwealth v. Grosso, 418 A.2d 452 (Pa. Super.

1980),   in support of his argument on this issue. The defendant in Grosso was convicted of

various crimes, including rape. Id. In the prosecutor's closing argument he stated a written

statement may be the defendant and the motive counsel for the defendant offered was "sheer

fantasy." Id. at 453. The Grosso Court found that this statement clearly communicated the



                                                  44
prosecutor's personal opinion of the defendant's testimony and was so prejudicial it necessitated

the granting of a new trial. Id. at 454.

           As the Defendant properly recognizes in other issues raised in this PCRA Petition, the

credibility of the various witnesses in this case was crucial. Thus, during his closing at trial,

Attorney Palermo made various statements attacking and questioning the veracity of the

testimony of the Commonwealth's key witnesses. Attorney Palermo stated the following

regarding the testimony of Ms. Millhouse:

                I want to talk about Ms. Millhouse who's joined us. It's a
                phenomenon, and I don't have a name for it when I'm in court, but
                whenever I watch the Commonwealth talk to their witnesse [sic], it
                kind of has a natural flow to it. They kind of, you know, before the
                question's out the answer's coming back.

                But when I ask one of their witnesses' questions, it's like pulling
                teeth. I mean, you want to fight with me? You're the victim.
                You're of clear conscience. You're the victim. You were
                victimized. The Commonwealth of Pennsylvania's standing by
                your side holding your band you're going to fight with me over
                the word flirting versus being friendly? We're going to have a fight
                over that? We're going to be disrespectful to each other because
                I'm saying flirting and you're saying friendly?




                They had to show up today and they had to show up yesterday
                and they got to maintain that story, but the problem happened
                when they didn't stick to the story. Clear open-ended questions
                what happened next.

N.T. Trial,12/12/12, at 142-143. (emphasis added). Next, Attorney Palermo further attacked the

credibility of the victim and Ms. Millhouse by stating:

                Remember this, to believe their story; this is an unprovoked
                attack, completely unprovoked. You're all drinking, having a good
                time and then it's kind of like, well, maybe wrestle mania breaks
                out and Dustin wants to wrestle everybody, and then he just goes
                in the bathroom and clears house.



                                                  45
               That's what you got to believe. They want to believe that's a
               reasonable story and you're entitled to. I'm not going to tell you
               what to think. You have the evidence or lack thereof.

Id. at 146-147. (emphasis added). Attorney Palermo continued his scathing closing, as it was

later described at sidebar by the Judge Walsh, by questioning the veracity of the testimony of

Trooper Shearer commenting:

               Today you got to see Trooper Shearer in his suit on the witness
               stand, very polite. Yes, sir; no, sir. He has a tough job ... I'm sure
               it's a stressful job.

               But remember, the guy you see in court testifying, he didn't come
               to my client's door in a suit and those stories are very divergent.
               You either knock on the door and had a nice conversation at the
               front door with my client or you woke him up a flashlight in bed.
               That's two different stores. Unfortunately you have to parse out
               which one is true. Woken up with a flashlight and my client wasn't
               too happy. Yeah, I understand.
               You have to believe from the trooper it was the most polite
               conversation he ever had. It was a Sunday service conversation
               about, well, what did he do, Dustin? Tell me the whole story.



               When Trooper Shearer took the stand initially and Ms. Sulcove
               asked him, well, what did Dustin Bailey say to you, he gave a
               rendition of events that was very similar to what he testified to
               today, that he was in the bathroom with my sister and we got into a
               fight. That was his version way back then.

               But when you put blinders on and don't care and when you
               decide early on who the victim is, who has the worse black eye,
               that's okay? They're in control.

Id. at 147-148. (emphasis added).

          Finally, Attorney Palermo attempted to bolster the credibility of the testimony of the

Defendant stating:

              Let's talk about credibility. [The Defendant] came in and told
              you [that he had pled guilty in prior cases] on the witness stand.
              When he talked to Ms. Sulcove, it wasn't that much of a flow to


                                                46
               the conversation, angst in his voice. But, again, this is a man that's
               been under this for 18 months who had to sit next to me calm, but
               he hears nobody mention that for 18 months, but it's been filed in a
               police report, on two police reports, by the way, in different
               contexts for 18 months. So I understand his angst. I understand his
               anger and probably rage.




                You have to weigh credibility. I'm welcoming you to weigh my
                client's credibility. He did what he did and took up for it. He
                pied guilty to it. Weigh [the victims'] credibility when they
                took that stand and raised their hand in oath.

Id. at 145-147. (emphasis added). It is quite clear that on multiple occasions Attorney Palermo

attacked the credibility of all three of the Commonwealth's key witnesses. Furthermore, he also

commented and bolstered the credibility of the Defendant.

          The Commonwealth also cites various case law in support of its contention that "when

the prosecutor's entire closing is read in context with the defense attorneys' closing remarks, as

well as all of the testimony and other evidence presented at trial, it is clear that the prosecutor

was not expressing her own personal beliefs about the witnesses' credibility, but rather, was

appropriately responding to credibility comments made by defense counsel." Comm.'s Brief in

Support at 20. In Commonwealth v. Barren, 462 A.2d 233 (Pa. 1983), the defendant claimed that

the prosecutor committed reversible error in his closing when he stated "[The victim] got up [on

the witness stand], she had to go through this ordeal because she wanted to bring you the truth,

what actually happened." Id. at 235. The Barren Court held such comments were not reversible

error because they were motivated prior attacks upon the credibility of the Commonwealth's

witness. Specifically, our High Court stated:

               In his closing statement, defense counsel described the victim's
               testimony as the product of rote memorization which she had
               repeatedly rehearsed with her mother in preparation for trial. The
               prosecutor would have been remiss in his duties had he failed

                                                  47
                to counter this attack with an attempt to support the victim's
                credibility before the jury. His remarks during summation were a
                reasonable attempt to comply with this duty and thus are properly
                categorized as constituting fair response.

 Id. ( emphasis added).

           Pursuant to Barren, it clear that Attorney Sulcove's comments that the Defendant

 contends "improperly bolstered" the credibility of the Commonwealth's witnesses were quite

proper. Attorney Palermo attacked the credibility of the Commonwealth's key witnesses

vigorously on multiple occasions during his closing argument. See N.T. Trial, 12/12/12, at 142-

 148. Consequently, Attorney Sulcove would have been "remiss in her duties" had she not

attempted to fend off this attack with statements in her closing supporting her witnesses'

credibility before the jury. Barren, 462 A.2d at 235.

           Furthermore, the case law cited by the Commonwealth illustrates that its statements

questioning the credibility of the Defendant and Billy Jo were proper. In Commonwealth v.

Stolzfus, 337 A.2d 873, 882 (Pa. 1975), defense counsel in his closing argument categorized the

testimony of the Commonwealth's witnesses as "ridiculous" and stated "they are trying to insult

your intelligence" and that one Commonwealth witness was clearly lying and "ha[d] absolutely

no concept as to the meaning of an oath." In response, the prosecutor made various comments in

her closing regarding the credibility of the defendant's story at trial. Id. The Stolzfus Court held

that "it is apparent that the district attorney's attack upon the credibility of [the defendant] was

motivated by and was commensurate with, the prior attacks upon the credibility of [the

Commonwealth's witnesses]. That being the case, the complaint now made as to the district

attorney's summation has little merit." Id. (emphasis added). Perhaps most telling on this

issue is Commonwealth v. Johnson, 588 A.2d 1303 (Pa. 1991), where the Pennsylvania Supreme

Court stated:


                                                  48
               While the prosecutor did state during his closing argument that
               appellant had lied, when taken in context and after review of all
               of the evidence, it becomes clear that his remarks were neither
               unfair nor prejudicial. Clearly, the outcome in the case
               involved a credibility determination by the jury.



               Moreover, it was the defendant's counsel who first commented
               on the credibility of witnesses. Indeed, defense counsel quite
               clearly indicated bis belief that one of the prosecution witnesses
               was in fact lying ... Given these circumstances, it would be
               difficult to conceive of any other approach when closing to the
               jury employed by the prosecutor here. Viewed in this context,
               the prosecutor's comments were neither unfair nor prejudicial, but,
               merely reinforced the fact the jury had been presented conflicting
               stories.

Id. at 307. (emphasis added). Stolzfus and Johnson strongly support the Commonwealth's

contention that the prosecutor's statements regarding the credibility of the Defendant were

proper in light of credibility attacks levied by Attorney Palermo during his closing argument.

          Further, the cases cited by the Defendant are easily distinguishable from the instant

matter. First, Potter dealt with statements made by the prosecutor on cross-examination. This is

clearly not analogous to making such statements during a closing argument as is alleged in the

case at bar. Additionally, there was no language in either Kuebler or Grosso which indicated that

defense counsel in those cases had originally attacked the credibility of the Commonwealth's

witnesses or attempted to bolster that of their own. Consequently, this Court finds the case law

cited by the Commonwealth to be analogous and the case law cited by the Defendant to be

clearly distinguishable. As the Defendant's argument on this issue has no arguable merit

additional analysis under the final two prongs of Pierce is unnecessary.




                                                 49
       IX.     Failure to Advise Client of Crimen Falsi Implications

          A. Arguable Merit

          In Defendant's ninth issue, he argues that Attorney Palermo was ineffective because

he did not discuss with him that some of his prior convictions would be admissible evidence if he

testified at trial. Defendant alleges that on the advice of Attorney Palermo he took the stand and

on direct examination his prior convictions in 2003 for theft and conspiracy to commit robbery

came out. Defendant contends that Attorney Palermo's advice did not permit him to make a

knowing and intelligent decision to testify because he was unaware that his prior convictions

would be admitted. Thus, Defendant concludes Attorney Palermo rendered ineffective assistance

of counsel.

          As correctly pointed out by the Commonwealth, the Defendant provided absolutely no

evidence at the PCRA hearing to support the aforementioned allegations on this issue. Similar to

contentions made against Attorney Reibsome in his sixth issue, Defendant's simply makes a

blanket, baseless and unsupported allegation. This allegation is also contradicted by testimony of

Attorney Palermo. At the PCRA hearing when asked how certain he was that he spoke with the

Defendant about the possibility that his crimen falsi convictions could come up on cross

examination, Attorney Palermo testified "95 percent. In my practice, it's more likely than not my

clients are going to have crimenfalsi especially with my court-appointed clients generally." N.T.

PCRA Hearing, 5/4/15, at 103-104.

          Perhaps even more telling is that it was Attorney Palermo on direct, rather than the

Commonwealth on cross-examination, who brought out this crimen falsi evidence when the

Defendant testified. Specifically, Attorney Palermo asked the Defendant the following on direct

examination:


                                                so
          Q: I want to back up. This isn't your first time in a court, is it?
          A: No, sir.
          Q: You've been in court for other convictions. You have other convictions; right?
          A: Yes, sir.
          Q: You have a conviction in 2003?
          A: Yes, sir.
          Q: For a theft charge?
          A:Yep.
          Q: And a 2003 conviction for conspiracy to commit robbery?
          A: Yes, sir.
          Q: Were you convicted by a jury or did you plead guilty to those?
          A: I plead guilty
          Q: Why did you plead guilty?
          A: Because I was guilty. I was guilty of that.

N.T. Trial, 12/12/12, at 21-22. Thus, it seems inconceivable that Attorney Palermo would have

failed to advise the Defendant that his crimen falsi could be used given the Defendant's high

record score and the fact that Attorney so diligently elicited this testimony out of the Defendant

on direct examination. In fact, during his closing argument, Attorney Palermo's even used the

fact that Defendant admitted these convictions on direct examination as support of the

Defendant's credibility and that he was not hiding anything from the jury. See Id. at 144. Based

on all of these reasons, this Court finds that the Defendant's assertion on this issue are

completely meritless.

X. Plea Counsel and Trial Counsel Failed to Advise Defendant of Conflict of Interest

       In his tenth issue, Defendant presents a multifaceted conflict of interest argument. First,

Defendant argues that Attorney Palermo failed to provide adequate advice as plea counsel

because he was actively representing conflicting interests of the Defendant when Attorney

Palermo took the case for the sole purpose of having a jury trial to add to his qualification for

capital cases. Specifically, Defendant asserts that the Commonwealth's offer of 2 to 4 years was

not properly communicated to him because Attorney Palermo accepted the case on the premise it

would end in a trial. The Commonwealth argues that "the record is replete'' with evidence the

                                                  51
Defendant always wanted to go to trial and would not accept an offer that included a state prison

sentence. See Comm.' s Brief at 25.

         The Defendant's theory on this issue derives with the procedural posture in which his

case was transferred from Attorney Reibsome to Attorney Palermo and his belief as to why

Attorney Palermo took the case. At some point after formal arraignment, the Defendant's case

was passed on from Attorney Reibsome, a member of the Franklin County Public Defender's

Office, to Attorney Palermo. Although Attorney Palermo never formally entered his appearance,

he filed a Motion for Continuance on December 12, 2011, on behalf of the Defendant and first

appeared in open court representing the Defendant at Call of the List on June 18, 2012.13

Defendant claims he believed that Attorney Palermo was a member of the Public Defender's

Office or was court appointed. Defendant further contends that Attorney Palermo took his case

for the "sole purpose of having a jury trial to add to his qualifications in capital cases." See

Def. 's Brief at 24.

            It is undisputed that an unconstitutional conflict exists when an attorney's personal

interest conflict with the interest of their client. Furthermore, the Superior Court has stated:


13
  It is quite likely that Attorney Palermo actually did enter an oral appearance at Call of the List but this was simply
not properly docketed. At the PCRA Hearing Attorney Palermo testified that:

                  Q: ... I believe you testified that you may have
                  orally entered your appearance at the call of the list date in
                  this case; is that correct?
                  A:That's correct. I practiced in the judicial district
                  for 10 years. You just don't show up one day. The other
                  attorney's name is going to be on the docket sheet or in front
                  of the judge. So I think there would be a question about why
                  you're here.
                  Q: So just because it's not necessarily included in the
                  docket entries doesn't mean that you didn't ask the Judge to
                  have your appearance entered; is that correct?
                  A:Correct, especially with somebody like Judge Walsh.
                  He was very anal about those things. I don't think he would
                  let that slide.

N.T. PCRA Hearing, 5/4/15, at 94. (emphasis added).

                                                          52
                 When a claim of ineffective assistance of counsel is based
                 on an alleged conflict of interest, prejudice will be presumed if
                 counsel is shown to have had an actual conflict of interest. If an
                 appellant can demonstrate the existence of an actual conflict of
                 interest which adversely affected his counsel's performance,
                 then he is entitled to a new trial. To make such a showing an
                 appellant must demonstrate that counsel actively represented
                 conflicting interests and that an actual conflict of interest
                 adversely affected his lawyer's performance. An actual conflict
                 of interest is evidenced whenever during the course of
                 representation, the interests of appellant and the interests of
                 another client towards whom counsel bears obligations diverge
                 with respect to a material factual or legal issue or to a course of
                 action. (emphasis added).

Commonwealth v. Padden, 783 A.2d 299 (Pa. Super. 2001).

        Defendant admits that the offer of 2-4 years was conveyed to him on multiple occasions.

As is the policy of this Court, this offer was discussed at length with the Defendant at his Pretrial

Conference on October 29, 2012. The Defendant was made aware on the record that with his

prior record score the standard range for aggravated assault was six to seven and a half years.

Despite this, the Defendant rejected the Commonwealth's offer. However, Defendant now claims

that it was not explained to him the "pros and cons of the plea in light of the evidence he would

face at trial." Def.' s Brief at 26.

        Defendant first asserts that an actual conflict of interest was present in this case because

Attorney Palermo took this case for the personal reason of wanting to have a felony jury trial to

help obtain his certification, which diverged with the Defendant's interest in having effective

plea counsel. A complete and exhaustive review of the record in this matter concretely repudiates

such an assertion. The record features a plethora of evidence that it was the intention of

Defendant's to go to trial at the very outset of this case and that he absolutely would not accept

any offer that included a state sentence.




                                                   53
        Attorney Reibsome testified at the PCRA hearing that the Defendant was not interested in

any plea at the time of the preliminary hearing. N.T. PCRA Hearing, 5/4/15, at 37. Attorney

Reibsome supported this by noting that the Defendant made it clear he wanted a preliminary

hearing and that had the Defendant even been "on the fence" about a deal, he would have waived

the preliminary hearing in an attempt to keep the offer open. Id. at 37-38. Furthermore, at the

PCRA hearing, Attorney Palermo testified:

               Q: So it was your understanding from Chris that this
               would definitely be a jury trial?

               A: In no uncertain terms--1'11 paraphrase it=this was
               always an offer for state prison. Dustin was very clear he was
               not taking any offer for state prison. Chris said, I have a
               trial that's definitely going to trial, it's not going to
               plead, Lauren is not going to offer any county sentence. It's
               going to trial, you know, if you're interested, take a look at
               it. That's the understanding I took the case under. It was
               going to trial for sure, not, Hey, it might plead, it might
               not. I'd much rather plead the cases than try it. I wasn't
               looking for more work.

               Q But you were looking for capital case certification?

               A I was--1 would have done it, it wouldn't have been a
               problem to do it, I'll put it that way.

Id. at 51-52. (emphasis added).

     This testimony makes two points abundantly clear. First, it confirms the testimony of

Attorney Reibsome that the Defendant was simply not interested in taking any offer that included

a state sentence. More importantly, it is clear that although Attorney Palermo was looking for

cases to help him achieve his capital case certification, he certainly would have pled the case out

if the Defendant was interested in doing so. The record decisively indicates this was not the case

and that the Defendant would not accept a state sentence. Although Defendant levies a blanket

assertion that he was not made aware of the pros and concerns about going to trial, if the

                                                54
Defendant had even been willing to remotely consider a plea Attorney Palermo indicated that "I

would have discussed it with him. It's not my practice to bully somebody into a trial especially

for something that's pro bono. I'll gladly do less work if they wanted me to, yeah." Id. at 94-95.

It is quite clear Attorney Palermo's interest in no way diverged with the Defendant's interests in

having adequate plea counsel. It is well established that the PCRA is not a vehicle for relief for

defendants who suffer from "buyer's remorse" after accepting a plea deal. It appears to this

Court that the Defendant in the case at bar suffers from "seller's remorse" as he has been

convicted and is now serving a sentence far longer than the original offer he received numerous

times from the Commonwealth prior to and during his pre-trial conference. His attempt to couch

this regret in a claim that Attorney Palermo suffered from a conflict of interest is unavailing and

we find it to be wholly without merit.

          Defendant also claims that Attorney Palermo's representation diverged with his

interest because it left him without a way to secure an expert for trial. Additionally, Defendant

asserts that this alleged conflict of interests deprived him of having a zealous advocate. This

Court has already previously found that Attorney Palermo had a reasonable basis for deciding

not to hire a steroid expert to refute the testimony of Dr. Turchi. Instead, Attorney Palermo

decided to extensively and effectively cross-examine Dr. Turchi about his lack of knowledge on

the subject. Thus, Defendant's contention that Attorney Palermo may not have had a method to

obtain a steroid expert is irrelevant. Finally, because we find that Attorney Palermo's personal

interest did not diverge with the Defendant we also find that the Defendant was not deprived of

having Attorney Palermo act as a zealous advocate on his behalf In fact, the record reflects the

opposite. For these reasons, we find that Defendant's contentions on these issues to be without

merit.



                                                 55
XI. Post-Sentence Counsel was Ineffective for Failing to Raise the Conflict of Interest Issue

        Attorney Steve Rice was the Defendant's post-sentence counsel. Defendant asserts that

Attorney Rice was aware why Attorney Palermo represented the Defendant despite not being

appointed. Defendant asserts that Attorney Rice was ineffective for not raising the conflict of

interest issue regarding Attorney Palermo during his post-sentence motion. Defendant asserts

Commonwealth v. Balenger, 704 A.2d 1385, 1391 (Pa. Super. 1997) is analogous to the instant

matter. This Court disagrees. In Balenger, the Superior Court affirmed the lower court's decision

that an actual conflict of interest existed and that all prior counsel were ineffective for failing to

raise the issue. Id. at 1386. Specifically, in Balenger, the prosecutor had begun a relationship

with the defendant's former girlfriend. Id. After being told by this girlfriend that the defendant

was previously involved in a robbery, the prosecutor pursued charges against the defendant in

order to eliminate him as a potential romantic rival. Id.

        Clearly an actual conflict was present in Balenger. This is easily distinguishable from the

instant matter. As explained throughout the analysis of the Defendant's tenth issue, there was no

actual conflict of interest between Attorney Palermo's interest and the Defendant's interest in the

case in question. Furthermore, the Commonwealth properly cites Commonwealth v. Grant, 813

A.2d 726, 73 7-738 (Pa. 2002), which held that the proper time to raise an ineffective assistance

of counsel claim against pervious counsel is on collateral review. Thus, Attorney Rice could not

be ineffective for failing to assert an ineffective assistance claim in a post-sentence motion.

XII. Appellate Counsel Failed to Raise Ineffectiveness Claim

       On direct appeal the Defendant was represented by Attorney Reibsome. Again,

Defendant asserts that Attorney Reibsome was ineffective for failing to raise the conflict of




                                                  56
interest issue regarding Attorney Palermo during direct appeal. For the same reasons stated in

our analysis of Defendant's eleventh issue, we find this argument to be without merit.

XIII. Aggregate Prejudice of Prior Counsel's Errors

        In his final issue, Defendant asserts that prior counsel's errors in the aggregate illustrates

that the outcome of the Defendant's trial would have been different absent them. The

Pennsylvania Supreme Court has recently addressed this issue and held "that if multiple

instances of ineffectiveness are found, the assessment of prejudice properly may be premised

upon cumulation." Commonwealth v. Champney, 65 A.3d 386 (Pa. 2013) quoting

Commonwealth v. Johnson, 966 A.2d 523 (Pa. 2009). In Champney, our High Court found that

there were three omissions by trial counsel pertaining to impeaching a key witness for the

Commonwealth. Id. at 668. "We would conclude none of these omissions, standing alone, is

sufficiently prejudicial to warrant a new trial, but there has been no initial determination by the

PCRA court regarding the cumulative prejudice of only these three omissions ... "Id.Thus, the

Champney Court remanded for determination if the three omissions were cumulatively

prejudicial. Id.

        Had Attorney Palermo acted effectively the Defendant asserts that: (1) the steroid

evidence would have been excluded prior to trial or accompanied with a proper limiting

instruction and a defense expert would have been offered (2) the jury would have heard the

victim's preliminary hearing testimony that he was struck only 2 or 3 times, (3) there would have

been no flight instruction or a proper flight instruction and (4) the jury would have received the

correct defense of other/self-defense instruction. Defendant concludes that the cumulative

prejudice of these alleged errors is sufficient in the aggregate to establish an ineffective

assistance of counsel claim against Attorney Palermo despite that neither standing alone could do



                                                  57
so. This Court strongly disagrees. In cases such as Champney and Johnson multiple ineffective

assistance of counsel claims satisfied the initial two prongs of Pierce but could not standing

alone establish prejudice. This is antithetical to the circumstances in the case before this Court.

This Court has found that Attorney Palermo had a reasonable basis for his actions for

Defendant's first and fourth contentions on this issue. Additionally, this Court found that

Defendant's second and third contentions lacked arguable merit. Consequently, the rule

established in Champney is inapplicable to the instant matter and the Defendant's final issue is

without merit.

                                          CONCLUSION

       After careful and diligent review, the Court finds that the various issues raised by the

Defendant are without merit. Pursuant to the attached Order, Defendant's PCRA Petition is

DENIED.




                                                 58
                        IN THE COURT OF COMMON PLEAS
                 OF THE 39TH JUDICIAL DISTRICT OF PENNSYLVANIA
                            FRANKLIN COUNTY BRANCH

Commonwealth of Pennsylvania,                         Criminal Action

                                                      No. 1077-2011 /
               vs.


Dustin Paul Bailey,                                   Post Conviction Relief Act
                       Defendant                      Honorable Carol L. Van Horn


                                      ORDER OF COURT

       AND NOW this ocf)1\Jay of November, 2015, upon review and consideration of

Defendant's Amended Petition for Post Conviction Relief,, the Commonwealth's Answer to the

Petition, hearing on this matter held on May 4, 2015, briefs filed by both parties and the relevant

case law,

       IT IS HEREBY          ORDERED     that Defendant's   request for post-conviction collateral

relief is DENIED, and his Petition under the Post-Conviction Relief Act is DISMISSED.

       Pursuant to Pennsylvania Rule of Criminal Procedure 908(E), the Court informs the

Defendant of the following

       I. You have a right to appeal the decision of this Court within 30 days of the date of this

            decision. [Pa.R.Crim.P. 907(4); Pa.R.Crim.P. 910];

       2. You have the right to assistance of counsel in preparation of the appeal. [Pa. R. Crim.

            P. 904(F)(2); and

       3.   If you cannot afford to pay an attorney to represent you in this appeal, you have a

            right to a court-appointed attomo/ and to be excused from the cost of filing and

            perfecting the appeal. [Pa. R. Crim. P. 904(F)(2); Pa. R. Crim. P. 904(0)].



                                                 59
                                             3. If you cannot afford to pay the costs of filling and perfecting an appeal, you have the

                                             right to be excused from paying for the appeal. [Pa.R.Crim.P. 904(G)].




                                             The Clerk of Courts is directed to mail a copy of this Order of Court containing

                              Petitioner's right to appeal by Certified Mail, Return Receipt Requested upon Petitioner as

                              required by Pa. R. Crim. P. 908(E). The Clerk shall otherwise comply with the requirements of

                              Pa. R. Crim. P. 114.


                                                                                                                     By the Court,




                                                                                                                     Carol L. Van Hom, P .J.




                             The Clerk of Courts shall give notice to:
                             Lauren E. Sulcove, Esq., First Assistant District Attorney
                             Carolyn A. Jones, Counsel for Defendant
                             Dustin Paul Bailey, Defendant


                                       NO\/ 2 4 1015 , 2015.                 A copy of the within Order has been mailed to the Petitioner by certified mail, Certified
                             Mail No. 701'1t1n1J""""       7n,;1.J. JM,I             , Return Receipt Requested.   cL


,...:t
             f    S. Postal Service"
              CERTIFIED MAIL?> RECEIPT
                                                                                                        ~·    :-r~
                                                                                                        -C-le~-rk_o_f:.+ou_rt_s......:.:.~..CL..c=..::.!.~~~~-


              Domestic Mail Only
..D
CJ
rn              ··-··    -      . .                . .                     . .
ru
ru       I              OFFICIAL                                  USE                        I
Cl                           Postage     $
r-
0
                        Cartlted Fee
CJ                                                                    Postmark
       Return Receipt Fee
CJ (Endorsement                                                         Here



             t-·-··-
                Required)
Cl

CJ              dorsementRequired)
r-
co            Total Po1tage & Fees       $
ru
         ~~~~~~~~~~~c:::--~~:--:-:::-:::-:-i
          8
:r                      Dustin Paul Bailey, Inmate LA8711
8 "Sir"tisflfAi,f.Wo.:-·          ·- Som · rs et--··--···-···-------·············--···-·
I"-          or PO Box No..... f~~o.         Wal
                                           ters __ Mil.J..J~m!.4 .... ---·-····-····-
             Clty. State,Z/P+4 Somerset, PA         15510
             ._,S Form 3800, July 2014                        SPe nevcrse for lnstruct.ons        60